Polsinelli LLP
2049 Century Park East, Suite 2900

Los Angeles, CA 90067

f210\ KAR_1R201

mB WW bv

oO CO “J HD WN

10

12
13
14
15
16
17
18
19
20
21
D
23
24
25
26
a
28

(

Nase 5:19-cv-01114 Document1 Filed 06/17/19 Page1of59 Page ID#:1

POLSINELLI LLP
CARMEN J. COLE (SBN 218489)
ccole@polsinelli.com

; (SBN 299950)

eharvin@polsinelli.com |
entury Park East, Suite 2900

Los Angeles, CA 90067
Telephone: (3 103 556-1801
Facsimile: (310) 556-1802 Fax

Attorneys for Defendant
CEC ENTERTAINMENT, INC.

UNITED STATES DISTRICT COURT FOR THE
CENTRAL DISTRICT OF CALIFORNIA

FERNANDO NAVA, an individual, Case No.
Plaintiff, DEFENDANT’S NOTICE OF
REMOVAL TO FEDERAL
Vv. COURT PURSUANT TO 28 U.S.C.
§§ 1331, 1442(A), 1446

CEC ENTERTAINMENT, INC., a
Kansas Corporation; and DOES |

through 10, inclusive,, —
Complaint Filed: May 15, 2019
Defendant.

 

 

 

 

PLEASE TAKE NOTICE that Defendant CEC Entertainment, Inc. (““CEC”
or “Defendant”), hereby removes the above-referenced action from the Superior
Court of the State of California for the County of San Bernardino, to the United
States District Court for the Central District of California asserting original
jurisdiction under 28 U.S.C. § 1332(a)(1) (Diversity), and removal jurisdiction
under 28 U.S.C. § 1441, based on diversity of citizenship jurisdiction and states that
removal is proper for the following reasons.

I. BACKGROUND

1. Plaintiff Fernando Nava (‘Plaintiff’) filed this action against CEC on
May 15, 2019 in the Superior Court for the County of San Bernardino, case
entitled: Fernando Nava v. CEC Entertainment, Inc., Case No. CIVDS1915001

 

DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

69076904. 1

 
Cy

 

 

ase 5:19-cv-01114 Document1 Filed 06/17/19 Page 20f59 Page ID #:2

(the “State Court Action”),

2. In his Complaint, Plaintiff purports to allege claims against Defendant
for Disability Discrimination in Violation of FEHA (First Cause of Action); Failure
to Engage in the Interactive Process in Violation of FEHA (Second Cause of
Action); Failure to Accommodate Disability in Violation of FEHA (Third Cause of
Action); Retaliation in Violation of FEHA (Fourth Cause of Action); Retaliation in
Violation of Labor Code §1102.5 (Fifth Cause of Action); Failure to Prevent
Discrimination and Retaliation (Sixth Cause of Action); Wrongful Termination in
Violation of Public Policy (Seventh Cause of Action); Failure to Provide Meal and
Rest Breaks (Labor Code §§ 226.7 and 512) (Eighth Cause of Action); Failure to
Pay Minimum Wages (Labor Code §§ 1182.11, 1182.12, 1194, 1194.2, 1197)
(Ninth Cause of Action); Failure to Pay Overtime Compensation (Labor Code §§
510, 1194, 1194.2 (Tenth Cause of Action); Failure to Provide Accurate Wage
Statements (Labor Code §§ 226, 226.3) (Eleventh Cause of Action); Waiting Time
Penalties (Labor Code §§ 201-203) (Twelfth Cause of Action); and Failure to
Comply with Labor Code §§ 1198.5 and 226 (Thirteenth Cause of Action).

3. As discussed in greater detail below, Defendant is a citizen of Kansas
and Texas.

4, On or about May 17, 2019, Defendant first received notice of the State
Court Action when it was served with Plaintiff's Summons and Complaint, and
accompanying documents. True and correct copies of the (1) Summons, (2)
Complaint, (3) Civil Case Cover Sheet, (4) Certificate of Assignment, (5) Notice of
Trial Setting Conference, and (6) Alternative Dispute Resolution information are
collectively attached hereto as Exhibit “A.”

5. A true and correct copy of the Proof of Service on the Defendant is
attached hereto as Exhibit “B.”

6. On June 13, 2019, Defendant answered the State Court Action in

Superior Court for the County of San Bernardino. A true and correct copy of

z
DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

 

69076904. 1

 
Oo Oo YN DO A A

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Clase 5:19-cv-01114 Document1 Filed 06/17/19 Page 30f59 Page ID#:3

Defendant’s Answer is attached hereto as Exhibit “C.”

7h Exhibits “A” — “C” constitute all pleadings, process and orders served
in the State Court Action.
Il. DIVERSITY JURISDICTION

7. This Court has original jurisdiction under 28 U.S.C. section 1332 and
Defendant may remove it from state court to federal court pursuant to 28 U.S.C. §
1441 because it involves a controversy which exceeds the sum or value of Seventy-
Five Thousand Dollars ($75,000) and is between citizens of different states.
Wi. CITIZENSHIP OF THE PARTIES

A.  Plaintiff’s Citizenship

8. Plaintiff is a resident of the State of California. Complaint, 3. Based
on information and belief, Plaintiff is a citizen of California. Residence is prima
facie evidence of domicile. See State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d
514, 520 (10th Cir. 1994),

B. CEC’s Citizenship

), Pursuant to 28 U.S.C. Section 1332(c), “a corporation shall be deemed
to be a citizen of any State by which it has been incorporated and of the State where
it has its principal place of business.” Defendant is now, and ever since this action
commenced has been, incorporated under the laws of the State of Kansas, with its
principal place of business in Texas. Exh. “D,” Declaration of Mindy Brown
(“Brown Dec.”) J 2. Defendant’s principal place of business is Irving, Texas under
the “nerve center” test. Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010). As
Irving, Texas is the site of Defendant’s corporate headquarters and executive
offices, where Defendant’s high level officers direct, control, and coordinate the
Company’s activities, Defendant’s “nerve center” is in Texas. Exh. “D,” Brown
Dec. { 3. Accordingly, Defendant is and has been at all times since this action
commenced, a citizen of Kansas and Texas, but not of California. And furthermore,

Plaintiff concedes that Defendant is a Kansas corporation. Complaint, 7 4.

3
DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

 

69076904. 1

 

 

 
10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

base 5:19-cv-01114 Document1 Filed 06/17/19 Page 4of59 Page ID #:4

Therefore, Defendant is not a citizen of the State of California for removal
purposes.
IV. AMOUNT IN CONTROVERSY

11. The Complaint makes no specific statements as to the amount in
controversy. Where a specific amount of damages is not alleged in the Complaint,
a defendant must show that “it is more likely than not” that the amount exceeds the
jurisdictional minimum of $75,000. See Sanchez v. Monumental Life Ins., 95 F.3d
856, 862 (9th Cir. 1996) (“defendant must provide evidence establishing that it is
‘more likely than not’ that the amount in controversy exceeds [the threshold]
amount”) amended and superseded on other grounds 102 F.3d 398 (9th Cir. 1996).
As explained by the Ninth Circuit, “the amount-in-controversy inquiry in the
removal context is not confined to the face of the complaint.” Valdez vy. Allstate
Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (finding that the Court may consider
facts presented in the removal petition). In determining whether a complaint meets
the $75,000 threshold of 23 U.S.C. § 1332(a), a court may consider the aggregate
value of claims for compensatory and punitive damages, as well as attorneys’ fees.
See, e.g., Bell v. Preferred Life Ass. Soc’y, 320 U.S, 238, 240 (1943) (“Where both
actual and punitive damages are recoverable under a complaint, each must be
considered to the extent claimed in determining jurisdictional amount.”); Goldberg
v. CPC Int'l, Inc., 678 F.2d 1365, 1367 (9" Cir. 1982) cert. denied, 459 U.S. 945
(1982) (attorneys’ fees may be taken into account to determine jurisdictional
amount),

A. Lost Wages

12. The allegations in the Complaint make clear that Plaintiff believes that
the amount at issue is well in excess of $75,000. Plaintiff alleges that he was
wrongfully terminated on November 9, 2018 in retaliation for filing a workers’
compensation claim. Complaint J 15. Defendant avers that at the time of his

dismissal, Plaintiff earned $11.00 per hour and worked approximately 33.4 hours

4
DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

 

69076904. 1

 

 

 
Cy

 

Lase 5:19-cv-01114 Document1 Filed 06/17/19 Page5of59 Page ID#:5

per week. Exh. “D,” Brown Dec. ¥ 4. If trial were set for one year from now (June
2020), Plaintiff could potentially recover more than $29,000 in lost wages for that
20-month period, plus additional damages for lost benefits. Plaintiff also alleges
that he was required “to work more than eight hours per day and/or more than 40
hours per workweek” and is therefore entitled to recover additional amounts for
unpaid overtime. Complaint J 92. The Court may consider Defendant’s figures in
determining whether the amount in controversy requirement is met. See Simmons v.
PCR Technology, 209 F. Supp. 2d 1029, 1031-32 (N.D. Cal. 2002) (while declining
to project future wage loss until an estimated trial date, the Court agreed, based on
defendant’s calculations, that expected damages exceeded the amount claimed by
plaintiff in the complaint). While Defendant denies that Plaintiff is entitled to
compensatory damages, for purposes of the amount in controversy requirement,
Defendant’s projections of Plaintiff's alleged compensatory damages should be
considered.

B. Emotional Distress Damages

13. In addition to lost wages, Plaintiff claims damages for alleged
“emotional distress, mental and physical pain, anguish, pain and suffering, loss of
sleep, loss of appetite, anxiety, depression and shame.” Complaint {ff 26, 35, 41,
51, 59 and 65. While the details of Plaintiff's alleged emotional distress damages
are not pleaded in the Complaint, in cases alleging discrimination and wrongful
termination, the emotional distress damages award alone often exceeds the $75,000
amount in controversy requirement. In Elliot v. City of Gardena, 2001 WL
1255712 (Los Angeles County Superior Court, July 23, 2001), the jury awarded the
plaintiff $1,650,000 in a discrimination case where the plaintiff's only claimed
injury was emotional distress damages. In Comey v. County of Los Angeles, 2007
WL 3022474 (Los Angeles County Superior Court, Aug. 15, 2007), the jury
awarded a plaintiff in a discrimination case $768,286, of which $100,000 was for

non-economic damages. See also Conney v. University of California Regents, 2004

5
DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

 

69076904.1

 

 
SD WN &

10
11
ew
13
14
15
16
17
18
19
20
21
2)
23
24
25
26
27
28

C)

 

 

fase 5:19-cv-01114 Document1 Filed 06/17/19 Page 6of59 Page ID #:6

WL 1969934 (Los Angeles County Superior Court, July 27, 2004) ($300,000 in
past non-economic damages and $600,000 in future non-economic damages
awarded to plaintiff claiming discrimination and retaliation). These awards
demonstrate that, for diversity purposes, the value of the emotional distress facet of
Plaintiff's claimed damages exceeds the $75,000 amount in controversy
requirement on its own. See Simmons, 209 F. Supp. 2d at 1034 (“[E]motional
distress damages may be considered when calculating the amount in controversy
even where not clearly pled in the complaint.”). Defendant denies that any
emotional distress damages should be awarded in this case; however, for purposes
of the amount in controversy requirement, claimed emotional distress damages
should be considered.

C. Punitive Damages

14. Plaintiff also seeks to recover punitive damages in a sum to be
determined at trial. Complaint FJ 28, 36, 43, 53, 59 and 66. Punitive damages are
considered part of the amount in controversy. See Simmons, 209 F. Supp. 2d at
1033 (‘“[t]he amount in controversy may include punitive damages when they are
recoverable as a matter of law”). “Punitive damages are available under FEHA.”
Id. An examination of jury awards shows that punitive damages awards alone in
this type of employment case often exceed the $75,000 amount in controversy
requirement. See Carter v. CB Richard Ellis, 2001 WL 34109371 (Los Angeles
County Superior Court, October 7, 2001) ($600,000 award of punitive damages in
discrimination case); Crangle v. Stanford Univ., 2000 WL 33800199 (N.D. Cal.,
Mar. 30, 2000) (punitive damages award of $200,000 where sole remaining claim
was for retaliation based on making complaint of discrimination). Defendant
denies that punitive damages should be awarded in this case; however, for purposes
of the amount in controversy requirement, claimed punitive damages should be

considered.

6
DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

 

69076904. 1

 
Ww Ga

O CO ~T DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

frase 5:19-cv-01114 Document1 Filed 06/17/19 Page 7 of59 Page ID #:7

D. Attorneys’ Fees

15.  “Attorneys’ fees may be included in the amount in controversy if
recoverable by statute or contract.” Simmons, 209 F. Supp. 2d at 1034. “Attorneys’
fees are recoverable as a matter of right to the prevailing party under FEHA.” /d.
Plaintiff, if successful, would be entitled to an award of attorneys’ fees that itself
“more likely than not” would exceed $75,000. It is unimaginable that Plaintiffs
counsel would seek less than $75,000 in attorneys’ fees for a jury trial on the claims
alleged in the Complaint. Defendant denies that any attorneys’ fees should be
awarded in this case; however, for purposes of the amount in controversy
requirement, claimed attorneys’ fees should be considered.

Vv. VENUE

16. Plaintiff originally filed this action in the Superior Court of the State of
California, County of San Bernardino. The County of San Bernardino lies within
the jurisdiction of the United States District Court, Central District of California.

17. Therefore, without waiving Defendant’s right to challenge, among
other things, personal jurisdiction and/or venue by way of a motion or otherwise,
venue lies in the Central District of this Court pursuant to 28 U.S.C. Sections 84(c),
1441(a), and 1446(a). This Court is the United States District Court for the district
within which the State Court Action is pending. Thus, venue lies in this Court
pursuant to 28 U.S.C. § 1441(a).

VI TIMELINESS OF REMOVAL

18. This Notice of Removal is timely as it is filed within thirty (30) days
of Defendant’s receipt of the Summons and Complaint on May 17, 2019 and within
one (1) year of the commencement of this action. 28 U.S.C. § 1446(b)(2)(C).

VII ALL NECESSARY PARTIES HAVE JOINED IN THIS REMOVAL

19, Defendant is the only defendant in this action and has been served with

the Complaint, the Summons, and other documents. Therefore, there are no

additional defendants to join in this removal.

7
DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

 

69076904, |

 
N DR WA BR W LO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

flase 5:19-cv-01114 Document1 Filed 06/17/19 Page 8o0f59 Page ID #:8

20. Thus, all necessary parties have joined in this removal.
VIII. NOTICE OF REMOVAL

21. This Notice of Removal will be promptly served on Plaintiff and filed
with the Clerk of the Superior Court of the State of California in and for the County
of San Bernardino.

22. In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
“process, pleadings, and orders served” upon or by Defendant in this action are
attached hereto as Exhibits “A - C.”

WHEREFORE, Defendant requests that the above action pending before the
Superior Court of the State of California for the County of San Bernardino be
removed to the United States District Court for the Central District of California.

Dated: June 1, 2019 ig LLP

MUA 3 ci

 

B
» Carmen J. Cole
Emily K. Harvin
Attorneys for Defendant
CEC ENTERTAINMENT, INC.
8

 

DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT

69076904. }

 

 

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 9Yof59 Page ID#:9

EXHIBIT A
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 100f59 Page ID #:10

 

 

suM-100
SUMMONS (SOLO PARA Uso BELA toRTEY '
(CITACION JUDICIAL) :
NOTICE TO DEFENDANT: . . 3
(AVISO AL DEMANDADO): ouverte Souer
3 — COUNTY OF SAN BERNARDI
CEC ENTERTAINMENT, INC., a Kansas Corporation; and, DOES | SANBREHARUING ree
through 10, inclusive
YOU ARE BEING SUED BY PLAINTIFF: MAY 15 2013
(LO ESTA DEMANDANDO EL DEMANDANTE):
FERNANDO NAVA, an individual

 

 

NOPE! You have baen sued. The court may decide againsl you without your being heard unlass you respond wilhin 30 days. Read the Informavon
alow,

You hava 30 CALENDAR DAYS after this summons and legal papars are Served on you lo fils 2 wiltian rasponse at this court and hava a copy
sorved on tha plalntiff. A [etter or phone call will not protect you. Your writlan response must ba in propar lagal form If you want tha court to hear yaur
case, There may bea court form that you can use for your response. You can find thase court fonns and mora information at the Callfomla Courts
Online Self-Halp Cantar (www.courtinfo.ca.gov/selthelp), your county Jaw library, or he courthouse nearast you. {f you cannot pay tha filing fee, ask
tha court clerk fora fae waiver form, If yau do not filg your response on tima, you may lose the case by dafaull, and your wages, money, and property
may be taken wilhout further waming from lhe court.

Thera are othar legal requiramsnis. You may wanl {o call an attomey right away. If you do nol know an atomay, you may wanl {0 call an allomey
raferral service, if you cannot afford an attorney, you may be sligibla for free tegal services from a nsnarofit laga! servicas program. You can locale
these nonprofit groups at the Califomia Legal Services Web sila (wwavlawhelpcalifomia.org), tho Califomia Courts Online Salf-Halp Cealar
(www.courtinio,ca.gov/selhelp), or by conlacting your local court or county bar association. NOTE: The court has a statutory lian for waived fees and
costs on any seillamant or arbitration award of $t0,000 or more In a civil case. The courl's len muat be pald before the court will dismiss tha case,
fAVISQ! Be fan damandado, S/ na responde dentro de 30 las, la corte puade decidir on su contra sin escuchar su varsiin. Lea ia Informaci¢n a
conlinuacion,

Tans 30 DIAS DE CALENDARIO después de que (e entreguan esta citacién y papoles togales para prasantar una respuesta por escilo en esta
cone y hacer que sa enlegue una copia al damandania. Una carta o una Hamada (teleiénica no fo protagen. Su respuesta por escrifa liane quo estar
an formato fegal corretio si desea que procosan su casa en Ja corte. Es posible que heya un formulano qua uslad pads user pare su respuesta,
Puede encontrar astos formutarias de fa corie y mas Informacion en e! Cantro de Ayuda do las Corles de Celifomia (www.sucorle.ca.gov), an fa
biblioteca de foyas da su candado o en fa carta que Ja quade ms cerca, Si no puede pagarta cuola de praseniacion, pide al secrelario de fa corte
que le d6 un formulario de exancidn dé pago ce cualas. S! no presenta su respuesta @ lempe, pueda parder al caso por incumplimiento y la corte ta
podrd quiter su suoldo, dinero y blenes sin mas advartancla.

Hay atros requisios lagales. Es recomendable qua lame a un abogado iInmediatamenia, Si no conaca a un abogada, puede lamar aun servicio da
ramision a abogados, SI no puede pagar a un abogado, as posiile qua curipla con les requisitas pura oblaner sarvicios lagalas graluilos da un
arograma da servicios lagales sin fines dg luera. Pusde encontrar eslos grupos sin fines de fucro en al sifa web de Califomia Legal Services,
fevers Jawhelpcatilamia.org), an 6] Centro de Ayuda do las Cones da California, (aew.sucona.ca.gov) 0 poniéndose en contacto con lacorta o of
colegio de abogados locales. AVISO: Por Iey, fa cone Hane darecho a raciamar fas cuofas y fos castos exentes par imponer un gravaman sobre
cualquier racuperacién de $10,000 6 mas de valor racibida mecianta un acuerdo 0 une concesidn de arbilrale en un caso ve derecho civil, Tienes que
pagar a! gravamon de fa corte antes de qua [a corte pueda desechar el casa.

 

 

 

 

The name and addrass of the court [s: o = CASE NUMBER:
(Et nombre y diraccion da ia corte es): San Bernardino District (Numata ool Zo)
hs 4 ;

247 W. Third Street
San Bemardino, CA 92415

Tha name, address, and telephone number of plaintiff's atlomey, or plaintiff without an aitorney, s:
(El nombre, la direccién y ef numero de leléfono del abogado del demandanta, o del damandante que na ene abogado, es):

Kamran Shahabi; Valiant Law; 4150 Concours Street, #260, Ontario, CA 91764; Tele: (909) 677-2270 .
DATE: MAY 15 2019 Clerk, by , Depuly

(Facha} (Secretaria) (Adjunto}
{For proof of service of this summons, use Proof of Service of Summons (form POS-010).}

(Para prueba ds entrega de esta citation use el formutario Proof of Service of Summons, (POS-010)).

NOTICE TO THE PERSON SERVED: Ycu are served

t. [7] as an individual defendant.

2. [__] as the person sued under the fctillous nama of (spectly):

3. on on behalf of (specify): (Ec ENTAgTin NENT, NEG

under. CCP 416.10 (corporation) [__] CCP 416.60 (minor)
CCP 416.20 (defunct corporation) {-~] CGP 416.70 (conservalee)
[7] CCP 416,40 (association ur parinership) [__] COP 416.90 (authorzed person)

| [—) other (spacify):
4, [_] by personal delivery on (date):

 

 

: — Fao alt
Form Adoplod far Mandatary Use Ceds of Civd Procedure §§ 412,
Judios Coundl ol Calvemia SUMMONS Tea

SUM+100 [Rav. Judy f, 2009)
VALIANT LAW
4150 CONCOURS ST., SUITE 240
ONTARIO, CALIFORNIA 91764

Case 5:19-cv-01114 Document1 Filed 06/17/19 Page11o0f59 Page ID#:11

copy

Kamran Shahabi (State Bar No, 276194)
ks@Ovaliantlaw.com eh ieth

1 }| Melissa P, Wilner (State Bar No. 320550) aout SUP ete SOURT
P mew alientaw com SAN BERNARDINO DISTR
4150 Concours Street, Suite 260 MAY 15 2019
3 Ontarto, California 91764
4 Phone: 909 677 2270 + Fax: 909 677 2290
5 || Attorneys for Plaintiff, FERNANDO NAVA
e SUPERIOR COURT OF THE STATE OF CALIFORNIA
d COUNTY OF SAN BERNARDINO
: {
1945001
? || FERNANDO NAVA, an individual cfs, BS
a Plaintiff, PLAINTIFF’S COMPLAINT FOR:
il 1. Disability Discrimination in Violation
a Vv. of FEHA:
i h i in the Int ti
& 12! cu ENTERTAINMENT, INC, a Kansas SD ee ee eee,
S Corporation; and, DOES 1 through 10 a Nn
4 WD \iousive. : 3. Failure to Accommodate Disability in
2 r Violation of FEHA:
g 4 Defendants. 4. Retaliation in Violation of FEHA;
5 45 §. Retaliation in Violation of Labor Code
2 § 1102.5;
z 16 6. Failure fo Prevent Discrimination and
= Retaliation;
z 417 7. Wrongful Termination in Violation of

Public Policy;
. Failure to Provide Meal and Rest
Breaks (Labor Code §§ 226.7 and 512); .

tea
co
x

 

 

 

 

"4 9. Failure to Pay Minimum Wages (Labor
20 Code §§ 1182.11, 1182.12, 1194,
1194.2, 1197)
21 10. Failure to Pay Overtime
22 Compensation (Labor Code §§ 510,
1194, 1194.2):
23 11. Failure to Provide Accurate Wage
‘Statements (Labor Code §§ 226,
24 |} 226.3);
12, Waiting Time Penalties (Labor Code
25 §§ 201-203); and
26 13. Failure to Comply with Labor Code §§
1198.5 and 226.
oF DEMAND FOR JURY TRIAL
28

«]- _.

PLAINTIFF'S COMPLAINT

 

 

 

 
VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 ¢ FAX 909 677 2290

Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 120f59 Page ID#:12

COMES NOW Plaintiff, FERNANDO NAVA, an individual, and alleges as follows:

—

JURISDICTION AND VENUE

the amount of controversy exceeds $25,000, exclusive of interest and costs,

Oo oO NYT DN MH ER WY

oS

to Plaintiff occurred in this County.

ms
oe

PARTIES

eae | sl
Ww KN

hereto, was and is a resident of the State of California,

— _— —, — . —
oo ~I a iw b

Suite D, Fontana, California 92335.

w NN HR ht N be
Suk eee eS eB

encouragement, authorization and consent of each defendant designated herein.

wo BN
oo)0UwS]

ae
PLAINTIFF'S COMPLAINT

 

 

1. This is an unlimited civil case and the Court has jurisdiction over this action because

2, Jurisdiction and venue are also proper in this Court because all the claims alleged
herein arose in San Bernardino County and all the defendants are doing or did business in San
Bemardino County, and/or their principal place of business is in San Bernardino County, in each
case, at the times relevant herein. See also Califomia Code of Civil Procedure § 395(a), which

provides that venue is proper in this County because Defendants reside in this County and the harm

3, Plaintiff FERNANDO NAVA (hereinafter, “PLAINTIFF”), at all times relevant

4, PLAINTIFF is informed and believes, and thereon alleges, that Defendant CEC
ENTERTAINMENT, INC. (hereinafter, “CEC”), is a Kansas Corporation doing substantial
business in the State of Califormia, County of San Bernardino. CEC is a restaurant which provides

gaming services to its customers. Plaintiff's employment was located at 17069 Valley Boulevard,

5, PLAINTIFF is informed and believes, and thereon alleges, that DOES ! through 10,
inclusive (hereinafter referred to as "DOES"), are or were individuals and/or are or were doing
business at all times herein mentioned and material hereto in the State of California, and are/were
the alter ego, agent, managing agent, principal, owner, partner, joint venture, representative,
manager, and/or co-conspirator of each of the other defendants, and were at all times mentioned
herein acting within the course and scope of said agency and employment, and that all acts or

omissions alleged herein were duly committed with the ratification, knowledge, permission,

6. The true names and capacities, whether individual, corporate or associate, or

otherwise, designated herein as DOES, are unknown to PLAINTIFF at this time, who, therefore,

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 130f59 Page ID #:13

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 @ FAX 909 677 2290

nw

Oo eo NON tA HR

10
I]

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

sue said DOES by such fictitious names and will ask leave of Court to amend this Complaint to
show their true names and capacities when ascertained.

7. Defendants CEC and DOES, are hereinafter collectively referred to as
“DEFENDANTS.” |

5. PLAINTIFF is informed and believes, and thereon alleges, that DEFENDANTS, and
each of them, at all times herein mentioned were duly authorized agents, or servants, or
representatives, or co-conspirators of the other, and were acting at all times within the course and
scope of their agency or representative capacity with the knowledge and consent of the other.

EXHAUSTION OF ADMINISTRATIVE PROCEEDINGS

9. PLAINTIFF exhausted his administrative remedies by timely filing a complaint for
the issues required to be raised herein against DEFENDANTS with the Califommia Department of
Fair Employment & Housing (“DFEH”) and thereafter received a “Right to Sue” letter from the
DFEH attached hereto as Exhibit 6A”

FACTUAL ALLEGATIONS

10. Defendant CEC is a family restaurant which provides gaming services to its
customers. CEC maintains various locations throughout California, including the location at issue
at 17069 Valley Boulevard, Suite D, Fontana, California 92335,

11. PLAINTIFF began his employment with Defendant CEC in or about January 2018,
During PLAINTIFF’s employment with CEC, PLAINTIFF maintained various positions within at
company and continuously assisted where needed — and met or exceed all expectations. Some of
PLAINTIFF’s duties included, but were not limited to, customer service, cashier and assisting
within the game rooms,

12. At all relevant times mentioned herein, PLAINTIFF was a satisfactory employee,
meeting or exceeding the demands of his position.

13. On or about May 2018, while PLAINTIFF was in the back of the restaurant, CEC
negligently left water running on the restaurant floor which caused PLAINTIFF to slip and fall,
PLAINTIFF'’s slip and fall caused him injury which required PLAINTIFF to seek medical attention,
PLAINTIFF immediately reported his injury to DEFENDANT CEC through his manager, but
unfortunately, his manager was quick to brush PLAINTIFF off and refused to provide PLAINTIFF

-3-
PLAINTIFF'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 14o0f59 Page ID#:14

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 ¢ FAX 909 677 2290

we

Oo co NO DH Wt Be tl

10
M1
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

 

with information in order to seek medical attention for his injures — and instead ignored
PLAINTIFF’s injury and pleas for medical attention. .

14. To add insult to injury, immediately after advising CEC of his injuries, a group text
message demeaning, and bullying PLAINTIFF regarding his stip and fall, and subsequent injury
began to circulate throughout the workplace. Even worse, CEC’s employees and managers also
circulated a video of the incident, and used this information to mock, berate and demean
PLAINTIFF at the workplace. PLAINTIFF's workplace quickly became intolerable and hostile,
from both CEC’s managers and other agents, employees and supervisors.

15. Because of his injuries and CEC’s failure to act or remedy the injuries, PLAINTIFF
was forced to seek medical attention through a workers’ compensation attomey. Unbeknownst to
PLAINTIFF, however, PLAINTIFF’s legal right to file a merited workers’ compensation claim
caused CEC to immediately discriminate, retaliate against PLAINTIFF and subsequently terminate
his employment, On November 9, 2018, PLAINTIFF was pre-textually and wrongfully terminated
from his employment with CEC immediately after CEC received notice of workers’ compensation
claim.

14. In addition to disability discrimination, retaliation and wrongful termination,
PLAINTIFF was forced on a consistent basis to work through his lunches and was not provided
regularly mandated rest breaks. PLAINTIFF’s manager would force PLAINTIFF to clock out of the
time management system, but continue to work for CEC, on numerous repeated occasions
throughout PLAINTIFF’s employment. PLAINTIFF often complained regarding CEC’s refusal to
provide uninterrupted meal breaks but was advised by CEC’s managers and supervisors that
PLAINTIFF “needed to help the team out.” Fearing that his job would be terminated if he did not,
follow CEC’s illegal demands, PLAINTIFF succumbed to CEC’s instruction to clock out, but
continue to work during his meal periods,

15. In addition to CEC's meal and rest break violations, PLAINTIFF was continuously
forced to work off the clock, PLAINTIFF was advised that if he wanted to maintain full time hours,
he needed to assist when asked, not complain and not ask questions as to the legalities of same.
Because PLAINTIFF wanted to ensure that his employment would not be terminated, he

continuously worked off the clock after a shift (after being instructed to clock out of the system),

-4.
PLAINTIFF'S COMPLAINT

 
VALIANT LAW
4150 CONCOURS ST., SUITE 260

ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 ¢ FAX 909 677 2290

Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 15 0f59 Page ID #:15

row

oO a ~s A UA f& WH NH

N NS h6f Yh hUuhhDLUMhNGOCOUDN OO OUR OD —_ ae
cent A hw BF OH | 6 © wm YU AGB RSH AS

 

 

but, PLAINTIFF was never compensated accordingly under California law.

16. PLAINTIFF has suffered financially and emotionally as a result of DEFENDANT
CEC’s multiple forms of harassment, hostile work environment, discrimination, retaliation,
wrongful termination and violations of the California Labor Code.

17. PLAINTIFF now commences this suit against DEFENDANTS, and each of them,
and alleges the following:

FIRST CAUSE OF ACTION
Disability Discrimination in Violation of FEHA
(As te DEFENDANT CEC and DOES i through 10)

18. | PLAINTIFF incorporates by reference, repeats and realleges, all preceding and
subsequent paragraphs.

19. Defendant CEC was PLAINTIFF’s employer at all relevant times mentioned herein.

20. PLAINTIFF was Defendant CEC’s employee at all relevant times mentioned herein.

21. —Atall times herein mentioned, Government Code §§ 12940 et seq., was in full force
and effect and was binding on CEC. This status requires CEC to refrain from discrimination against
any employee because of his disability.

22. PLAINTIFF suffered from’a physical disability — injuries to his body — while he was
working for DEFENDANT CEC and was subject to disparate treatment because of his disability.

23, Upon receiving PLAINTIFF’s first request (in May 2018 at the time of the incident)
for reasonable and simple accommodations (time off) and/or medical treatment, Defendant CEC.
refused to accommodate PLAINTIFF. Despite CEC’s refusal, PLAINTIFF continued to request
accommodations and/or the ability to seek medical attention, but each of his requests were never
accommodated or flat out denied. After months of being in pain, PLAINTIFF sought medical
attention through workers’ compensation. The day CEC was notified of PLAINTIFF'’s filing of his
workers’ compensation claim, CEC pretextually terminated PLAINTIFF’s employment,

24.  Asaresult of CEC’s disparate treatment of PLAINTIFF, PLAINTIFF was harmed.

25. As @ proximate result of CEC’s discrimination and retaliation, PLAINTIFF has -
sustained and continues to sustain losses in earnings and other employment benefits.

26. As a proximate result of CEC’s discrimination and retaliation, PLAINTIFF has.

Se
PLAINTIFF'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 160f59 Page ID #:16

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 > FAX 909 677 2290

Oe)

Oo CO NY DH A mm w&

10
1]
4
13
14
13
16
17
18
19

21
22
23
24
25
26
27
28

 

 

sustained and continues to suffer emotional distress, mental and physical pain, anguish, pain and
suffering, loss of sleep, loss of appetite, anxiety, depression and shame,

27.. CEC’s disparate treatment of the PLAINTIFF was a substantial factor in causing
PLAINTIFF’s hanm.

28. In light of CEC’s willful, knowing, and intentionally malicious and/or oppressive
conduct, PLAINTIFF seeks an award of punitive and exemplary damages in an amount according
to proof at trial. |

29. PLAINTIFF has incurred and continue to incur legal expenses and attorneys’ fees.
PLAINTIFF will seek the recovery of his attorneys’ fees and costs at the conclusion of this lawsuit.

SECOND CAUSE OF ACTION
Failure to Engage in the Interactive Process in Violation of FEHA
(As to DEFENDANT CEC and DOES 1 through 16)

30. | PLAINTIFF incorporates by reference, repeats and realleges, ali preceding and
subsequent paragraphs. .

31. In violation of California Government Code § 12940(n), CEC failed to engage in the
interactive process conceming reasonable accommodations for PLAINTIFF’s disability. There are
no magic words to necessitate the good faith interactive process, ‘“‘the obligation {to engage in the
interactive process] artses once the employer becomes aware of the need to consider an
accommodation,” (Gelfo v. Lockheed Martin Corp., 140 Cal. App. 4th 34, fn. 22.) PLAINTIFF was
at all times ready and willing to engage in the good faith interactive process. However, CEC failed
to engage in the good faith interactive process with PLAINTIFF.

32. Upon receiving PLAINTIFF’s request for reasonable accommodations, Defendant
CEC refused to accommodate PLAINTIFF. Despite CEC’s refusal, PLAINTIFF continued to
request accommodations, but to no prevail. Once PLAINTIFF sought medical treatment on his own
through workers compensation, CEC immediately retaliated against PLAINTIFF and wrongfully
terminated his employment.

33, CEC intentionally, knowingly, and willfully failed to engage in a timely, good faith,
interactive process with PLAINTIFF to determine whether it could provide effective reasonable

accommodations to PLAINTIFF. Instead, CEC retaliated against PLAINTIFF by wrongfully

-6-
PLAINTIFF'S COMPLAINT

 
VALIANT LAW
4150 CONCOURS ST., SUITE 260

ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 4 FAX S09 6772290

Case 5:19-cv-01114 Document 1_ Filed 06/17/19 Page17of59 Page ID#:17

terminating his employment. PLAINTIFF alleges that CEC performed the aforementioned conduct

wes

with malice and/or with the intent to oppress him,

34. As a proximate result of CEC’s wrongful conduct, PLAINTIFF has sustained and
continues to sustain losses in earnings and other employment benefits,

35. As a proximate result of CEC’s wrongful conduct, PLAINTIFF has suffered and
continues to suffer emotional distress, mental and physical pain, anguish, pain and suffering, loss of
sleep, loss of appetite, anxiety, depression and shame.

36. In light of CEC’s willful, knowing, and intentionally malicious and/or oppressive

at
—

conduct, PLAINTIFF seeks an award of Bake and exemplary damages in an amount according

So Oo “SA HN & Ww KD

to proof at trial.

—_
So

37. PLAINTIFF has incurred and continues to incur legal expenses and attorneys’ fees.

—
_

PLAINTIFF will seek the recovery of his attorneys’ fees and costs at the conclusion of this lawsuit,
THIRD CAUSE OF ACTION
Failure te Accommodate Disability in Violation of FEHA
{As to DEFENDANT CEC and DOES | through 10)

wee eet
te w& N

38. PLAINTIFF incorporates by-reference, repeats and realleges, all preceding and

—
nN

subsequent paragraphs.

39, California Government Code § 12940(m) makes it an unlawful employment practice

aa
ao ~)

from an employer to fail to make reasonable accommodations for a known physical disability of an

employee. This statute requires Defendants to provide reasonable accommodations that will allow

RI Me
Oo oo

an employee suffering from physical disability to perform the essential functions of his job.

40. Upon receiving PLAINTIFF’s request for reasonable accommodations, Defendant

to
bem

CEC refused to accommodate PLAINTIFF. Instead, CEC retaliated against and wrongfully

bo
bw

terminated PLAINTIFF upon his protected activity (of filing his workers’ compensation claim).

N Ww
ee ty

41. As a proximate result of CEC’s failure to reasonably accommodate PLAINTIFF's

bo
thr

disability, PLAINTIFF has sustained and continues to suffer emotional distress, mental and physical.

ba
an

pain, anguish, pain and suffering, loss of sleep, loss of appetite, anxiety, depression and shame.

42. CEC’s failure to reasonably accommodate PLAINTIFF’s disability was a substantial

Nm oh
ao ~l

factor in causing PLAINTIFF’s harm.

 

 

 

_ i nits
| PLAINTIFE'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 18o0f59 Page ID#:18

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 © FAX 909 677 2290

oo Ob oO NHN TNO WH & WY BH eH

YN BM BY YW N NM KN LD DOs Be eH ee ee ~

 

 

43. In light of the willful, knowing, and intentional failure to reasonably accommodate
PLAINTIFF'S disability and disability, PLAINTIFF seeks an award of punitive and exemplary
damages in an amount according to proof at trial. .

44, PLAINTIFF has incurred and continues to incur legal expenses and attomeys’ fees.
PLAINTIFF will seek the recovery of his attorneys’ fees and costs at the conclusion of this lawsuit.
FOURTH CAUSE OF ACTION
Retaliation in Violation of FEHA
(As to DEFENDANT CEC and DOES 1 through 10)

45. PLAINTIFF incorporates by reference, repeats and realleges, all preceding and
subsequent paragraphs. |

46. PLAINTIFF engaged in a protected activity when complained about
DEFENDANTS’ unlawful employment practices as it relates to CEC’s disability disctimination
against PLAINTIFF, and his right to seek treatment, medical attention and/or accommodation.

47. PLAINTIFF was terminated as a result of his complaints for not receiving
accommodations because of his disability, and because PLAINTIFF filed a formal workers’
compensation claim against CEC.

48. By engaging in the above-referenced acts and omissions, CEC retaliated against
PLAINTIFF because he participated in protected activities (exercising his legal rights under
California law), in violation of Government Code §§ 12940 et seq.

49. PLAINTIFF engaging in these protected activities were motivating reasons for CEC
to retaliate against PLAINTIFF. ,

50. As @ proximate result of CEC’s wrongful conduct, PLAINTIFF has sustained and
continues to sustain losses in earnings and other employment benefits.

51. As @ proximate result of CEC’s wrongful conduct, PLAINTIFF has suffered and
continues to suffer emotional distress, mental and physical pain, anguish, pain and suffering, loss of
sleep, loss of appetite, anxiety, depression and shame.

52. CEC’s retaliatory conduct was a substantial factor in causing PLAINTIFF’s harm.

53. In light of the willful, knowing, and intentional discrimination and retaliation by

CEC, PLAINTIFF seeks an award of punitive and exemplary damages in an amount according to

-8-
PLAINTIFF'S COMPLAINT

 
VALIANT LAW
4130 CONCOURS ST_, SUITE 268
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2276 © FAX 909 677 2290

Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 190f59 Page ID#:19

i proof at trial.

—

FIFTH CAUSE OF ACTION
Retaliation in Violation of Labor Code § 1162.5

(As to CEC, and DOES 1 through 10, inclusive)

subsequent paragraphs.

Oo fm SI ADA tA HB YH HN

et
— 6S

1998).)

wet
th fe Ww tO

periods.

eet
co DO SA

workers’ compensation claim.

NR NM ON
Nw = &

54, PLAINTIFF has incurred and continues to incur legal expenses and attorneys’ fees.

PLAINTIFF will seek the recovery of his attorneys’ fees and costs at the conclusion of this lawsuit.

55, PLAINTIFF incorporates by reference, repeats and realleges, all preceding and

56. At all times herein mentioned, Labor Code § 1102.5 was in full force and effect to
promote a “broad public policy interest in encouraging workplace whistleblowers to report unlawful

acts without fearing retaliation.” (See Green v, Ralee Engineering Co., 19 Cal. 4th 66, 77 (Cal.

57. PLAINTIFF, on numerous occasions throughout his employment, complained to
DEFENDANTS regarding DEFENDANTS’ failure to properly compensate PLAINTIFF in

violation of the Labor Code for violations of his right to uninterrupted meal periods and regular rest

38. DEFENDANTS retaliated against PLAINTIFF by discriminating against him,
retaliating against PLAINTIFF based on his grievances, and took adverse employment actions,

including PLAINTIFF’s wrongful termination upon CEC’s immediate notice of PLAINTIFF’s

39. As a proximate result of DEFENDANTS’ willful, knowing, and intentional
violations of Labor Code section 1102.5, PLAINTIFF has suffered and continues to suffer

humiliation, emotional distress, and mental and physical pain and anguish, all to her damage in a

23 {{sum according to proof. As a result of DEFENDANTS’ adverse employment actions against

24 || PLAINTIFF, PLAINTIFF has suffered general and special damages in sums according to proof.

25 || DEFENDANTS’ misconduct was committed intentionally, in a malicious, despicable, fraudulent,

26 || and oppressive manner, entitling plaintiff to punitive damages against DEFENDANTS,

 

27 F Li
28 |f// i

Qe
PLAINTIFE’S COMPLAINT

 

 

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 20 0f 59 Page ID #:20

ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 ¢ FAX 909 677 2290

VALIANT LAW
4150 CONCOURS ST., SUITE 260

Oo Oo NI DW WH HB WwW WH =

Nn NM wD NY NS HM HB NH KH He
ay AG Ee GN 8 FS Fae Ua AE GBHR IS

 

 

ite .
"SIXTH CAUSE OF ACTION
Failure to Prevent Discrimination and Retaliation in Violation of FEHA
(As to DEFENDANT CEC and DOES 1 through 10)
60. | PLAINTIFF incorporates by reference, repeats and realleges, all preceding and
subsequent paragraphs,

61. While employed with DEFENDANT, PLAINTIFF was subjected to harassment
based on his disability and retaliation.

62. DEFENDANT failed to take reasonable steps to prevent the harassment,
discrimination and retaliation.

63. DEFENDANT’s failure to take reasonable steps to prevent the harassment,
discrimination, and retaliation was a substantial factor in causing PLAINTIFF’s harm. .

64. AS a proximate result of DEFENDANT’s failure to prevent the harassment,
discrimination, and retaliation, PLAINTIFF has sustained and continues to sustain losses in earnings
and other employment benefits.

65. As a proximate result of DEFENDANT’s failure to prevent the harassment,
discrimination, and retaliation, PLAINTIFF has siisiatned and continues to suffer emotiona! distress,
mental and physical pain, anguish, pain and suffering, loss of sleep, loss of appetite, anxiety,
depression and shame.

66. In light of the willful, knowing, and intentional failure to prevent the harassment,
discrimination, and retaliation, PLAINTIFF seeks an award of punitive and exemplary damages in
an amount according to proof at trial.

67, PLAINTIFF has incurred and continues to incur Jegal expenses and attorneys’ fees.
PLAINTIFF will seek the recovery of his attorneys’ fees and costs at the conclusion of this lawsuit.
SEVENTH CAUSE OF ACTION
Wrongful Termination in Violation of FEHA
(As to DEFENDANT CEC and DOES 1 through 10)

68. PLAINTIFF incorporates by reference, repeats and reaileges, all preceding and

subsequent paragraphs,

-10-
PLAINTIFF’S COMPLAINT

 
VALIANT LAW

4150 CONCOURS ST., SUITE 260

Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 210f59 Page ID#:21

ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 © FAX 909 677 2290

—

oO wo sD WH BP WY

N N DB N YM NY DY YD Nem we Oe a ee
a YA A HW £F OB BW = BD wDe wa AW AN vA Pw GB = GS

 

 

fil

69. Atal relevant times mentioned herein, the public policy of the State of California,
as codified, expressed and mandated in California Government Code § 12940 was and is to prohibit
employers from discriminating and retaliating against any individual based on, among other things,
their exercise of rights under that Section. This public policy is designed to protect all employees
and to promote the welfare and well-being of the community at large. Accordingly, the actions of
DEFENDANT in discriminating, retaliating and terminating PLAINTIFF on the grounds stated
above was wrongful and in contravention and violation of the express public policy of the State of
California and the laws and regulation promulgated thereunder,

70. PLAINTIFF was retaliated against, and ultimately discharged, in violation of public
policy.

71. In so doing, said managing agents and/or officers of CEC, acted with oppression,
fraud and malice, as those terms are used in California Civil Code § 3294, As such, PLAINTIFF is
entitled to an award of punitive damages.

72. Asa proximate result of the aforesaid acts, PLAINTIFF lost, and will! continue to
lose, substantial earnings, promotional opportunities, fringe benefits and have suffered and/or will
suffer other actual, consequential and incidental financial losses, in an amount to be proven at trial
in excess of the jurisdictional minimum of this Court.

73. As a proximate result of the foregoing, PLAINTIFF has become mentally upset,
distressed, embarrassed, humiliated, and aggravated ‘in a sum in excess of the jurisdictional
minimum of this Court.

EIGHTH CAUSE OF ACTION
Failure to Provide Meal and Rest Breaks
{As to DEFENDANT CEC and DOES 1 through 10}

74, PLAINTIFF incorporates by reference, repeats and realleges, all preceding and
subsequent paragraphs.

75. Labor Code § 512 requires employers to provide every employee with an
uninterrupted meal period of not less than 30 consecutive minutes for every period of work’

exceeding five hours.

=pile
PLAINTIFF'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 22 0f 59 Page ID #:22

ONTARIO, CALIFORNIA 91764
TELEPHONE 909 6772270 6 FAX 909 677 2290

VALIANT LAW
4150 CONCOURS ST., SUITE 260

ne

Oo C8 ~T DA tA BH WW

Ny NN YY NM KH HF NY NY NCH - —_
oe a A & FS Hh |= S © a QAaeRE OH TS

 

 

 

itt

‘76. Labar Code § 226.7 requires an employer to provide every employee with an
uninterrupted rest period of not less than 10 minutes, for every period worked in excess of four hours

77. ‘In the four years last past, Plaintiff regularly worked in excess of five hours per day
and was thereby entitled to take uninterrupted 30-minute meal periods and 10-minute rest periods
on each day of work,

78. All relevant times, Defendants failed and refused to provide Plaintiff with meal and
rest periods during his shifts and failed to compensate Plaintiff for missed meal and rest periods, as
required by Labor Code §§ 226.7 and the applicable sections of 8 Code of Regulations § 11050 and
Industrial Welfare Commission Order No, 5-2001. |

79.  Asalleged herein, Plaintiff is not exempt from the meal and rest breaks requirements
of 8 Code of Regulations § 11050 and industrial Welfare Commission Order No. 5-2001,
Consequently, Plaintiff is owed one hour of pay at his regular hourly rate, or the requisite minimum
wage, whichever is greater, for each day that he was denied such meal periods, and is owed one
hour of pay at this regular hourly rate, or the requisite minimum wage, whichever is greater for each
day he was denied such rest periods.

80. Plaintiff has been deprived of his rightfully earned compensation for meal and rest
breaks as a direct and proximate result of Defendants’ failure and refusal to pay said compensation.

8t. Consequently, PLAINTIFF seeks all recoverable wages, penalties, and attorney’s
fees as permitted under the law. Oo

NINTH CAUSE OF ACTION
Failure to Pay Minimum Wages
(As to DEFENDANT CEC and DOES 1 through 10)

82. PLAINTIFF incorporates by reference, repeats, and realleges, each and every
allegation contained above as though fully set forth herein.

83. At all relevant times, PLAINTIFF was a non-exempt employee of DEFENDANT.
CEC and entitled to the full protections of the Labor Code and of the Wage Order.

84. Labor Code § 1198 makes it unlawful for an employer to employ any person under

conditions of employment that violate the Wage Order.

<=
PLAINTIFF'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 23 0f59 Page ID#:23

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 6 FAX 909 677 2290

oO CoO NO OR & &

—

ee en >
A FSF WH bo e& &S

16

 

18
19
20
21
22
23
24
25
26
a
28

 

 

 

85. Section 2(G) of the Wage Order defines “hours worked” and “the time during which
an employee is subject to the control-of the employer, [which] includes all the time the employee is
suffered or permitted to work, whether or not required to do so.”

86. Labor Code §§ 1194 and 1197, and § 4 of the Wage Order require employers to pay
non-exempt employees at least minimum wage for each hour worked.

87, At all relevant times during their employment, DEFENDANT CEC failed to pay
PLAINTIFF at least minimum wage for each hour worked. Specifically, PLAINTIFF performed
“off-the-clock” work, unpaid work during his off-duty meal and rest periods, and without actual or
premium pay at DEFENDANT CEC’S insistence, direct and control.

88. Pursuant to Labor Code §§ 1194 and 1194.2, PLAINTIFF seeks recovery of all
unpaid minimum wages, interest thereon, liquidated damages in an amount equal to the amount of
unpaid minimum wages, costs of suit, and reasonable attorneys’ fees, all in amounts subject to proof.

TENTH CAUSE OF ACTION
Failure to Pay Overtime Compensation
{As to Defendant CEC and DOES 1 through 10)
89, PLAINTIFF incorporates by reference, repeats and realleges, all preceding and

17 i subsequent paragraphs.

90. Labor Code §510 requires employers to pay their non-exempt employces one and
one-half times their regular hourly rate (overtime) for time worked in excess of eight hours in d
single day, or 40 hours per week, and double their regular rate (double-time) for all hours worked
in excess of 12 hours ina single day. It also requires employers to pay their non-exempt employees
overtime compensation for the first eight hours of work done on the seventh consecutive day of
work done in any work week and double-time compensation for any work done beyond the first
eight hours on the seventh consecutive day of work.

91. Labor Code § 558(a) requires that any person acting on behalf of an employer who
violates, or causes to be violated, overtime rules pay a civil penalty on the amount of $50 for each
underpaid employee for each pay period in which the employee was underpaid in addition to an

amount sufficient to recover underpaid wages. Also, Labor Code § 558(a) provides that for each.

-|3-
PLAINTIFF'S COMPLAINT

 
VALIANT LAW
4150 CONCOURS ST., SUITE 260

ONTARIO, CALIFORNIA 91764

TELEPHONE 909 677 2270 % FAX 909 677 2290

Case 5:19-cv-01114 Document 1 Filed 06/17/19 Page 24 of 59 Page ID #:24

Oo CO YN A tae Hw w hO me

mPoN WY NM RN Y w - —_
a yw aA & € GS & SF Gao Waa RE BH =AS

 

 

subsequent violation, the person acting on behalf of an employer is liable in the amount of $100 for
each underpaid employee for each pay period for which the employee was underpaid in addition to
an amount sufficient to recover the underpaid wages.

92, At all relevant times, Defendant CEC required PLAINTIFF to work more than eight
hours per day and/or more than 40 hours per workweek. .

53,  Atail relevant times, Defendant CEC failed and refused to pay PLAINTIFF all the
overtime compensation required by Labor Code §510, 8 Code of Regulations § 11050, and Industrial
Welfare Commission Order No, 5-2001.

94. Asalleged herein, PLAINTIFF is not exempt from the overtime pay requirements of

Labor Code §510, 8 Code Regulations §11050, and Industrial Welfare Commission Order No. 5-

2001.

95. In addition to withheld overtime wages, PLAINTIFF is entitled to civil penalties in
this amount stated above based upon Defendant CEC’s underpayment of overtime wages, Defendant
CEC violated Labor Code $558 on each of the past 21 pay periods, the first of which Defendant
CEC is penalized $50.00, and the remainder of which Defendant CEC is penalized $100.00 for each
subsequent violation.

96. As alleged herein, PLAINTIFF is not exempt from the overtime pay requirements of
Labor Code §510, 8 Code Regulations §11050, and Industrial Welfare Commission Order No. o-
2001.

97, PLAINTIFF has been deprived of his rightfully earned overtime compensation asa
direct and proximate result of DEFENDANT CEC’s failure and refusal to pay said compensation.
PLAINTIFF is entitled to recover such amounts, plus interest thereon, attorneys’ fees, and costs.

ELEVENTH CAUSE OF ACTION
Failure to Provide Accurate Wage Statements
(As to Defendant CEC and DOES 1 through 10)

98. PLAINTIFF incorporates by reference, repeats and realleges, all preceding and
subsequent paragraphs,

99, California Labor Code § 226(a) requires CEC, and DOES | through 10, inclusive, to

accurately itemize in wage statements all deductions from payment of wages, gross wages earned,

-14-
PLAINTIFF'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 25 o0f59 Page ID #:25

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
_ TELEPHONE 909 677 2270 $ FAX 909 677 2290

Oo fF NY DAD RH B® WwW PO =

aA pel
-_ ©

a! roy faa —_ ts _ —
oO On Ww LK Ww i]

—_
\O

and benefits accrued by PLAINTIFF.

100. CEC, and DOES } through 10, inclusive, knowingly and intentionally failed to
comply with Labor Code § 226(a) by failing to provide proper wage statements to PLAINTIFF for
the duration of his employment, including but not limited to, unlawfully failing to pay PLAINTIFF
minimum wages, overtime wages, or the one hour of premium pay for the missed or interrupted rest
jane meal break periods,

82. By failing to keep adequate records as required by § 226 of the Labor Code, CEC,
and DOES 1 through 10, inclusive, have injured PLAINTIFF.

101. CEC, and DOES | through 10, inclusive, failure to comply with the Labor Code is
unlawful pursuant to Labor Code § 1175 and similar WC Wage Orders.

102, As a result of these knowing and intentional failures to comply with these Labor
Code requirements, and PLAINTIFF'S injuries, PLAINTIFF is entitled to recover the greater of all
achial damages or fifty dollars ($50) for the inittal pay period in which a violation occurs and one
hundred dollars ($100) per employee for each violation in a subsequent pay period, not to exceed
an aggregate penalty of four thousand dollars ($4,000), and it entitled to an award of costs and
| reasonable attorney’s fees.

103, As a further result of the foregoing, and pursuant to Labor Code § 226(h),
PLAINTIFF is seeking injunctive relief to ensure CEC, and DOES | through 10, inclusive, and each
of them, comply with the above requirements of the Labor Code, and seeking an award of costs and
reasonable attorney’s fees.

TWELFTH CAUSE OF ACTION
Waiting Time Penalties
(As to Defendant CEC and DORS I through 10)
104. PLAINTIFF incorporates by reference, repeats and realleges, all preceding and
subsequent paragraphs.
| 105. Labor Code §20] requires employers to immediately pay all earned and unpaid
wages to discharged employees at the time of discharge.
106. PLAINTIFF is no longer employed by CEC, and DOES 1 through 10, inclusive, as

he was wrongfully terminated. CEC, and DOES I through 10, inclusive, failed to pay PLAINTIFF

-15-
PLAINTIFF'S COMPLAINT

 

 

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 26 of 59 Page ID #:26

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 6 FAX 909 677 2290

o 0 we UI KH OH BR Ow DD oe

ye NM Ye NY NY NY NY UY OP _ _
oa 4 AG Bo 8 =| FS © we AAD EH oS

 

 

all of PLAINTIFF’S earned and unpaid minimum and overtime wages immediately at the time they
discharged PLAINTIFF from employment. |

107. CEC, and DOES | through 10, inclusive, failure to pay wages, as alleged above, was
willful in that CEC, and DOES 1 through 10, inclusive, knew wages were due but failed to pay
them, thus entitling PLAINTIFF to penalties under Labor Code § 203, which provides that an
employee's wages shall continue as a penalty until paid for a period of up to thirty (30) days from
the time they were due.

108. CEC, and DOES | through 10, inclusive, failed to pay PLAINTIFF a sum certain at
the time of termination, and have failed to pay those sums for thirty (30) days thereafter. Pursuant
to Labor Code § 203, PLAINTIFF is entitled to penalties in the amount of their daily wages

THIRTEENTH CAUSE OF ACTION
Failure to Comply with Labor Code Sections 1198.5 and 226
(As to Defendant CEC and DOES 1 through 10)

109. PLAINTIFF incorporates by reference, repeats, and realleges all preceding and
subsequent paragraphs.

110. Whether pursuant to or apart from litigation fae, every current and former
employee, or his or her representative, has the right to inspect and receive a copy of his or her
personnel records relating to his or her performance or to any grievance concerning the employee
pursuant to Labor Code Section 1198.5.

111. Current and former employees also have the right to inspect or copy their own payroll
records pursuant to Labor Code Section 226.

112, On April 6, 2018, PLAINTIFF, a former employee, sent DEFENDANTS a request
for his personnel file and payroll records pursuant to Labor Code Sections 1198.5 and 226.
PLAINTIFF’s request included his signed authorization to release all requested records under Labor
Code Sections 1198.5 and 226.

113. PLAINTIFF, to date, has failed to receive his personnel file from DEFENDANTS
despite his express and actual knowledge of the Labor Code. PLAINTIFF believes (based on his
experience and DEFENDANTS’ similar handling of personnel file requests of other exidfosees)

that DEFENDANTS failure has been an intentional tactic to attempt to delay this action and restrict

-16-
PLAINTIFF'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 27 o0f59 Page ID#:27

VALIANT LAW
4150 CONCOURS ST., SUITE 260
ONTARIO, CALIFORNIA 91764
TELEPHONE 909 677 2270 FAX 909 677 2290

Oo co ns DH HAH BF WG NHN

bh N My wR BH NH Bw
ou aA & FON = 6S FeO A aAaRE SEHR SS

 

 

PLAINTIFF from key documents and information necessary to support his claims, As such,
DEFENDANTS actions will not be tolerated, and PLAINTIFF will seek the maximum amount
recoverable based on DEFENDANTS’ actions.

114. As aresult of DEFENDANTS’ failure to respond, DEFENDANTS are liable for
penalties and damages under the Labor Code, PLAINTIFF is also entitled to general and
compensatory damages and attorneys’ fees in an amount to be proven at trial. |

JURY TRIAL DEMANDED
115. PLAINTIFF demands a jury as to all causes of action and prayer for relief.

PRAYER FOR RELIEF
WHEREFORE, PLAINTIFF prays for judgment against DEFENDANTS, and each of

 

them, as follows:
1, For general economic and non-economic damages according to proof;
2. For compensatory damages according to proof:
3. For restitution of unpaid monies;
4, For liquidated damages;
5. For civil penalties;
6. For special damages according to proof;
7. For punitive damages where allowed by law;
8. For pre-judgment and post-judgment interest on all damages awarded;
9, For attorneys’ fees where allowed by law;
10. For costs of suit incurred herein; and
11. For such other and further relief as this Court deems just and proper.
DATED: May 15, 2019 VALIANT LAW
By: Cia Ky = aaa
KAMRAN SHAHABI
MELISSA P, WILNER
Attomey for Plaintiff FERNANDO NAVA
o|7-

 

PLAINTIFF'S COMPLAINT

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 28 0f 59 Page ID #:28

EXHIBIT A
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 29 of 59 Page ID #:29

a STATE OF CALIEOANIA Leuslanrs. Consumer Saniges ond Hinusing Acenoe GAVIN NEWSOM, GOVERNOR:
ty Wi, DEPARTMENT OF FAIR EMPLOYMENT & HOUSING KEVIN KS, DIRECTOR,
Mya usy 2218 Kausen Drive, Sulte 100) Elk Grove | CA [ 95758

 

(BOO) 884-1684 (Volce) | (808) 700-2320 (TTY) { Cablornia’s Relay Service at 71
dtipy/inyw.dlah ca.gav i Emall: contact.cantar@dieh.ca gov

February 12, 2019

Raymond Babaian
4150 Concours St., Ste, 260
Ontario, CA 91764

RE: Notice to Complainant's Attorney
DFEH Matter Number: 201902-05116912
Right to Sue: Nava / CEC Entertainment, Inc

Dear Raymond Babaian:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer, You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsult in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,

Department of Fair Employment and Housing
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 30 0f 59 Page ID #:30

DAVIN NEWSOM. QOVERNOR —

         

 

ge STATE.GE CALIFORNIA | fisinees, Goncumar Senkons nn Housing Aopets es
(al ay} EPARTMENT OF Fain EMPLOYMENT & HOUSING GRMNISHAEERTE
‘ii ¥) 2218 Kavsun Orve, Sulle 100 | Gtk Grove |CA195758°~ .
% SR, {800} 884-1684 (Votca) | (800) 700-2320 (TTY) { Califomla’s Rolay Service at 711

‘Soe htipuiwarw,dieh ca gov | Email: conlact.center@dich.ca.gov

February 12, 2019

RE: Notice of Filing of Discrimination Complaint
DFEH Matter Number: 201902-05116912
’ Right to Sue: Nava / CEC Entertainment, Inc

To All Respondent(s):

Enclosed is a copy of a complaint of discrimination that has been filed with the
Department of Fair Employment and Housing (DFEH) in accordance with Government
Code section 12960. This constitutes service of the complaint pursuant to Government
Code section 12962. The complainant has requested an authorization to file a lawsuit.
This case is not being investigated by DFEH and fs being closed immediately. A copy of
the Notice of Case Closure and Right to Sue is enclosed for your records.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information,

No response to DFEH Is requested or required,

Sincerely,

Department of Fair Employment and Housing
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 31of59 Page ID #:31

— SAVIN EASON, GOVERHOR

KEVIN KISH, DIRECYOR

 

@& BEPARTNENT OF FAIR EMPLOYMENT & AGuawe
i SS

2218 Kausen Drive, Sulta 100 | Ek Grove 1CA | 95758
(800) BB4-1684 (Voice) | {B00) 700-2520 (TTY) | Galifornla s Relay Sarvicg at 71 1
Re bilp:/www.dfeh ca.gov { Emall: contact cantar@dfoh. ca.gov

“February 12, 2019

Fernando Nava
16200 Arrow Boulevard Suite 198
Fontana, California 92335

RE: Notice of Case Closure and Right te Sue
DFEH Matter Number: 201902-05116912
Right to Sue: Nava / CEC Entertainment, Inc

Dear Fernando Nava,

This letter Informs you that the above-referenced complaint was filed with the
Department of Fair Emptoyment and Housing (DFEH) has been closed effective
February 12, 2019 because an immediate Right to Sue notice was requested, DFEH will
take no further action on the complaint.

This letter is also your Right to Sue notice. According te Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair -
Employment and Housing Act against the person, employer, labor organization or
employment agency named In the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,

Department of Fair Employment and Housing
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 32 0f59 Page ID #:32

 

 

COMPLAINT OF EMPLOYMENT DISCRIMINATION
BEFORE THE STATE OF CALIFORNIA
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
Under the California Fair Employment and Housing Act
(Gov. Code, § 12900 et seq.)

In the Matter of the Complaint of
Fernando Nava DFEH No. 201902-05116912

Complainant,
vs.

CEC Entertainment, Inc
17069 Valley Boulevard Suite D
Fontana, California 92335

Respondents

 

1. Respondent CEC Entertainment, (nc is an employer subject fo suit under the
California Falr Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).

2, Complainant Fernando Nava, resides in the City of Fontana State of California.

3. Complainant alleges that on or about November 9, 2018, respondent took the
following adverse actions:

Complainant was harassed because of complainant's disability (physical or
mental), medical condition (cancer or genetic characteristic), other.

Complainant was discriminated against because of complainant's disability
(physical or mental), medical conditlon (cancer or genetic characteristic), other and
as a result of the discrimination was terminated.

Complainant experienced retaliation because complainant reported or resisted
any form of discrimination or harassment, requested or used a disability-related
accommodation and as a result was terminated.

Additional Complaint Details: Mr. Nava began his employment with CEC in
January 2018. Throughout his employment, Mr. Nava was a Satisfactory employee.
In May 2018, Mr. Nava was injured in a work related injury. Mr. Nava immediately
reported the injury to his supervisor, but at no point did his supervisor do anything to

-4.
Complaint ~- DFEH No, 201902-057 16912

Date Filed: February 72, 2019

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 33 0f 59 Page ID #:33

1 || attend to his injuries. Instead, a group chain began circling through the workplace
which showed the video of Mr. Nava falling and injuring himself, Humiliated by the
2 |l incident, Mr. Nava once again reported the harassment to his supervisor, but once
3 again none of his complaints were ever investigated. Within the next few months,
Mr. Nava continued to complain regarding the pain he was suffering because of his
4 || work related injury, but once again his supervisors continued to ignore his requests.
Unable to endure the pain any tonger, Mr. Nava filed a workers compensation claim
5 in November 2018. Immediately upon CEC's receipt of such complaint, Mr. Nava
6 was wrongfully terminated in relation or making such filing.
ww E
8
9
10
11
12
13
14
15
16
ai
18
19
20
21
22
23
24
25
26
27 se
Complaint ~ DFEH No, 207902-05116912
28

 

 

 

Date Filed: February 12, 2079

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 340f59 Page ID #:34

oO on DD ao bh WwW fH +

mo Me Se HY NM HB BW NY MH - we SB ew ~~
avtoark &©BS XS 6CGOBASaARESHAGS

 

 

 

VERIFICATION

|, Raymond Babaian, am the Attorney in the above-entitled complaint. | have read
the foregoing complaint and know the contents thereof. The matters alleged are
based on information and belief, which | believe to be true.

On February 12, 2019, | declare under penalty of perjury under the laws of the State
of Callfornia that the foregoing is true and correct.

Ontario, California

-3-
Complaint - DFEH No. 207902-05116972

Date Filed: February 12, 2019

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 350f59 Page ID #:35

 

 

 

 

 

 

 

 

 

 

 

: CM-010
TERS Sata SAN THETA ERR WE GEN saa ae
VALIANT LA
4150 eat Street, Suite 260 ; Peay tas |
Ontario, CA 91764 SUPERIOR COUE
terepHone no: (909)677-2270 raxno: (909}677-2290 COUNTY OF SAN BERNARDINO
ATTORNEY FOR Ware): Plaintiff, Fernando Nava SAN BERNARDINO DISTRICT
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Bemardino
STREEY ADDRESS: 247 We, Third Street MAY i 3 2019
MAING AOREss: Same as above
crrvaspapcooe: San Bermardino, 92415
arancu neue. San Bernardino District ‘
CASE NAME:
Nava v. CEC Entertainment, Inc.
CIVIL CASE COVER SHEET Complex Case Designation Pps { §
[¥7 uUntimited = (| cirnited ‘= =e IV 915090 {
(Amaunt (Amount [—_} counter Joinder —
demanded demanded is Filed with first appearance by defendant | :
exceads $25,000) $25,000 or less)} {Ca!, Rules of Cour, rule 3.402} | CEPT: |
items 1-6 slow musi be completed (see insiructions on page 2}.
1. Check one box below for the case fypa thal best describes thls case:
Auto Tart Contract , Pravislonally Complax Glvil Litigatton
Auto (22) [| Breach of convactwarranly (06) (Cal. Rules af Court, rules 3.400-3.403)
Uninsured motorist (46) [_] Rote 3.740 enitsevions (09) [] AntwusiTrade ragutation (03)
Other PYPDAWD (Porsonal Injury/Proporty  [_) Other collections (09) Construction dofact (19}
Damoge/Wrongiul Doath) Tort [| insurance coverage (18) [J] Mass tort (40)
|_| Astasics (04) [7] Other contract (37) [+ Sscuritiss’ ‘igation (28)
Product llablity (24) Roo! Proporty (1 eavronmantaTosle tort (30)
Madical matpractice (45) [_] Eminent domatniinversa [1 tasurance coverage claims arising from tha
LJ other PyPDAWD (23) condamnatan (14) above listed provisionally complek case
Non-PUPDAVD (Other) Tort | Wrongful eviction (33) lypas (41
Business tor/unfalr businoss practices (07) Other real property (26) Enforcament of Judgniont
[J Clvil rights (08) Unlawful Dotainor | Enforcamsnt of judgment (20)
Dafamalion (13) Commerciat (31) Miscollanacus Civ] Complaint
VU Fraus (16) - LJ} Restienyal (32) [] rico 27)
| Intattectuat property (79) ry Drugs (38) [77 other comelalnt (not spesied shove) (42)
Profasstonal negligence (25) Judicial Review Miscallansous Clvil Petlilon
Other not-PIPDIWD tort (35) LJ Asso! forfailure (05) [~] Partrership end comporate govamance (21)
Employment [__| Potion re: arbitration awerd (11) [_} other patition (nor specified above} (43)
Wrongful tarminalion (36) [| Weil of mandate (02)
| (| other employment (15) [other jusieist review (39)

 

 

2. Thigscase {_Jis LY Jisnot complex under rule 3.40D of the Califomia Rules of Court. If ihe case Is complex, mark the
factors requiring exceptional fudiclal management:

al] Largs number of separately represented parties od aa) Large number of witnesses

b.£_] Extensive motion practice raising difficult ornovel e.1_] [] coordination with related actions pending {n one or more courts
issues fhat-will be time-consuming (o resolve in other counties, siales, or countries, or in a federal court
ce [_] Substantial amount of documentary evidence f. (_] Substanttat pestjudgment Judicial supervision

3, Remedies sought (check al? that apply): a. al monetary. [7] nonmonelary; declaratory or injunctive relief «. LY Jounitive
4, Number of causas of actlon (spscify):
5
6

. This case i is Isnot aclass actlon suit.
If there are any known related cases, file and serve a nolice of related case. (You may usa form CM-075,)
May 15, 2019

Date; : i sous mM.
Kamran Shahabi 5 (Cees
(TYPE OA PRINT NAME} (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
NOTICE
o Plaintiff must file this cover sheet with the first paper filed in the acifon or proceeding (except smal! claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Instilulions Code). (Cal. Rules of Court, rule 3,220.) Fallure to file may result
in sanctions.
9 Fife thls cover sheet In addilion to any cover sheal required by local court rule,
© If his case Is complex under rule 3.400 el saq. of the California Rules of Court, you must serve a copy of this cover sheet on ‘all
olher partes to ihe aclion or proceeding.
a Untess this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for staifslical pumoses only. a

Form Adopiod for Mandsfory Us ! © Cal. Rulos of Couel, eylas 2.39. 3.220, 1iG0-3.405, 9.760;
“jusiial Cound of Cavlortla ' CiVIL CASE COVER SHEET Cal. Siondards tf Judlaal Adniniyvason, $43.10
CH010 (Rov. July 1, 20077 wie COWYVO.ca poy

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 36 of 59. Page ID #:36

x = =

‘ CM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civi! Case Cover Sheet contained on page 1. This information will be used to campile
statistics about the types and numbers of cases flied. You must complete iterns 1 through 6 on the sheet. In item i, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed In item 1,
check the more specific one. if the case has multiple causes of action, check the box that best Indicates the primary cause of action,
To assist you In completing the sheet, examples of the cases that belang under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctlons under rules 2.30 and 3,220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed In a sum stated to be certain tha’ Is not more than $25,000, exciuslive of Interest and attorney's fees, arising from a transaction in
wnich property, services, or money was acquired on credit. A collectlons case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment, The identification of a case as a rule 3,740 collections case on this farm means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case Will be subject to the requirements for service and obtaining a judgment in rule 3,740.
To Parties in Complex Cases. [tn complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is camplex, If a plaintif believes the case is complex under rule 3,400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in Items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designatian that the case is not complex, or, if the plaintiff has made no designation, a designation that

the case is complex.

Auto Tort

Auto (22)}-Personal Injury/Property
Damage/Wrongful Death

Uninsured Motorist (46) (ifthe
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)

Other PPOMWD (Personal Injury/
Property Damage/Wrongful Death}
Tort

Asbestas (04}

Asbestos Properly Damage
Asbestos Personal Injury/
Wrongful Death

Product Liabllity (not asbestos or
foxicfenvironmental) (24)

Medical Malpractice (45)

Medical Matpractice—
Physicians & Surgeons

Other Professional Health Care
Malpractice

Olher PI/PD/WD (23)

Premises Liability (e.g., slip
and fall)

Intentional Bodily Injury/PD/AWD
(e.g., assault, vandalism)

Intentional tnfliction of
Emotional Distrass

Negligent Inflictlon of
Emctional Distress

Other PHFDAVD

Non-PI/PD/WD (Other) Tort
Business TorV/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest} (not civil
harassment) (0B)

Defamation (e.g., slander, libel)

(13)

Fraud (16)

Intellectual Property (19)

Professional Nagligence (25)
Legal Malpractice
Other Professional Malpractice

(not medical or legal)

Other Non-PVFD/AWD Tort (35)

Employment
Wrangful Termination (36)
Other Employment (15)

CM010 [Rev. duly 1, 2007}

CASE TYPES AND EXAMPLES

“Contract

Breach of ContracUWarrar ly (08)
Breach of Rental/Lease
Contract (not unlawful deteiner
or wrongtul eviction)
ContraclWarranty Breach—-Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of ContractWarranty
Collectlons (6.9., money owed, open
book accounts) (09)
Callection Case—Seller Plaintiff -
Other Promissory Note/Collections
Case
Insurance Coverage (nat provisianally
complex) (18)
Auto Subrogation
Other Coverage

Other Coritract {37}
Contractual! Fraud
Other Contract Dispute

Real Property

Eminent Qomain/invezse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiat title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain, landterd/tenant, or
foreclosure)

Uniawful Detalner

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal
drugs, check this item; otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Ra: Arbitration Award (11)

Writ of Mandate (02)
Writ-AdminIstrative Mandamus
Wrot-Mandamus on Limited Court

Case Matler
Writ-Other Limited Court Case
Review

Other Judictal Review (39}

Review of Health Officer Order
Notice of Appeal—Labor
Commissioner Appeals

CIVIL CASE COVER SHEET

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-3,403)
Antitrus/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40}
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims
(arising from provistonally complex
case type listed above) (41)
Enforcement of Judgment
Enfcrcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (nan-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid taxes)
Petltior/Certification of Entry of
Judgment an Unpaid Taxes
Oly wenleipemicnt of Judgment
se

Miscellaneous Civil Complaint

RICO (27)

Other Complaint (not specified
above) (42) 7
Declaratory Relief Only
injunctive Relief Only (non-

harassment)
Mechanics Lien
Other Commercial Complaint
Case (nan-ton/non-complex}
Other Civil Complaint
(non-tart/non-complex)
Miscellaneous Clvit Petition

Parinership and Corporate
Governance (21)

Other Petitton (not specified
abovg) (43) Z
Civil Harassment
Workplace Viclence
Eldar/Dependent Adult

Abuse
Election Contest
Petition for Name Change
Petition for Relief From Late
Claim
Other Civil Petition

Pago 2 of 2
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 37 of.59 Page ID #:37

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO

Fermando Nava | CASE nocl¥ Ds 1 $1500;
vs. CERTIFICATE OF ASSIGNMENT

CEG Entertalnment, Inc. -

 

A civil action or proceeding presented for filing must be accompanied by this Certificate. If the ground Is the
residence of a party, name and residence shail be stated.

The undersigned declares that the above-entitled matter Is flled for proceedings in the
- District of the Superior Court under Rule 404 of this court for the

 

checked reason: »

 

 

General [} Collection
Nature of Action Ground
[] 1. Adoption Petitioner resides within the district
[] 2, Conservator Petitioner or conservatee resides within the district,
Ci 3%, Contract Performance in the district is expressly provided for.
Li 4, Equity The cause of action arose within the district,
{| 5. Eminent Domain The property Is located within the district.
[} 6. Family Law Plaintiff, defendant, petitioner or respondent resides within the district.
[|] 7. Guardianship ’ Petitioner or ward resides within the district or has property within the district.
[] 8. Harassment Plaintiff, defendant, petitioner or respondent resides within the district.
[] 9. Mandate The defendant functions wholly within the district.
[] 10, Name Change The petitioner resides within the district.
[} 41. Personal Injury The injury occurred within the district.
[} 12. Personal Property The property is located within the district.
[] 13, Probate Decedent resided or resides within the distzict or had property wit thin the
district,
[] 14, Prohibition The defendant functions wholly within the district.
[] 15. Review : The defendant functions wholly within the district.
[-] 16. Title fo Real Property The properly Is located within the district.
[| 17. Transferred Action The lower court Is located within the district.
[| 48. Unlawful Detainer The property Is tocated within the district.
{] 19. Damestic Violence The petitioner, defendant, plaintiff or respondent resides within the district.
[x] 20, Other Wrongful Tennination Dofandant'’s Offica {s located within the District
{} 24. THIS FILING WOULD NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT

The address of the accident, performance, party, detention, place of business, or other factor which qualifies

this case far fillng In the above-designed district {s;

GEC Entorfainmant, Inc. 17069 Valley Boulavard, Sulla D

 

 

NAME = INDICATE TITLE OR OTHER QUALIFYING FACTOR AODRESS
Fontana Callfomla 92335
CIiTy STATE ZIP CODE

| declare, under penalty of perlury, that the foregoing Is true and correct and that this declaration was executed
on May 15.2019 at Ontatio California

ee a

Simalura of Atlamey/Party

CERTIFICATE OF ASSIGNMENT
13-16503-360, Rev 06-2014

COPY
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 38 of 59 Page ID #:38

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO

San Bernardino District - Civil
247 West Third Street

San Bernardino, CA. 924150210

ee me me me ee ot om we me me oe om me me we ne we me we me me em om me we me we tem me ter me we mes ee meee eee eet wee mee os we ome et ee ee ee

CO ON NO Ee eee ee

CASE NO: CIVDS1915001

VALIANT LAW
4150 CONCOURS STREET
SUITE 260

ONTARIO CA 91764
NOTICE OF TRIAL SETTING CONFERENCE

IN RE: NAVA -V- CEC ENTERTAINMENT

THIS CASE HAS BEEN ASSIGNED TO: DONNA GUNNELL GARZA IN DEPARTMENT S24
FOR ALL PURPOSES,

Notice is hereby given that the above-entitled case has been set for
Trial Setting Conference at the court located at 247 WEST THIRD STREET

SAN BERNARDINO, CA 92415-0210.

HEARING DATE; 11/15/19 at 98:30 in Dept. 824

DATE: 05/15/19 Nancy Eberhardt, Court Executive Officer
‘ By: ELYZABETH GOMEZ

i ee ee ee ee eee eer

fe see em ce ae Nr eer eae ie ome ml ee ee meee fe a Ns Wem cent neg ew a ae ge em [eet cee) me Nee me eet ew es | ae ee fen eee 9 lo es Se meee ve | ele oe

CERTIFICATE OF SERVICE

I am a Deputy Clerk of the Superior Court for the County of San

Bernardino at the above listed address. I am not a party to this

action and on the date and place shown below, I served a copy of the

above listed notice:

( ) Enclosed in a sealed envelope mailed to the interested party

addressed above, for collection and mailing this date, following

standard Court practices.

( ) Enclosed in a sealed envelope, first class postage prepaid in the

U.S. mail at the location shown above, malled to the interested party

and addressed as shown above, or as shown on the attached listing.

( ) A copy of this notice was given to the filing party at the counter .
A copy of this notice was placed in the bin located at this office

d “Identified as the location for the above law firm's collection of

file stamped documents.

Date of Mailing: 05/15/19
I declare under penalty of perjury that the foregoing is true and
correct. Executed on 05/15/19 at San Bernardino, CA

BY: ELYZABETH GOMEZ
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 39 0f 59 Page ID #:39

 

Superior Court of California-County of San Bernardino

ALTERNATIVE DISPUTE RESOLUTION

What is Alternative Dispute Resolution?

There are different processes available to settle lawsuits that do not require a trial. In Alternative Dispute
Resolutions (ADR) a trained, impartial person decides disputes or helps the parties reach resolutions of
their disputes for themselves. These persons are neutrals, who ate normally chosen by the disputing
parties or the court,

Advantages of ADR
e Often faster than going to trial.
Often less expensive, saving the litigants court costs, attorney's fees and expert fees.
May permit more participation, allowing the parties to have more control over the outcome.
Allows for flexibility in choice of ADR processes and resolution of the dispute,
Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
mutually agree to a remedy.
« ADR can be used, even after a lawsuit, if the result is appealed,
Disadvantages of ADR - ADR may not be suitable for every dispute.
e Jf ADR is binding, the parties normally give up most court protections, including a decision by a judge or
jury under formal rules of evidence and procedure, and review for legal error if by an appellate court,
e ADR may not be effective if it takes place before the parties have sufficient information to resolve the
dispute.
e The neutral may charge a fee for his or her services.
e Ifthe dispute is not resolved through ADR, the parties may then have to face the usual and traditional costs
of trial, such as attorney's fees and expert fees,

The Most Common Types of ADR: Mediation and Arbitration
Mediation

In mediation, the mediator (@ neutral) assists the parties in reaching a mutually acceptable resolution of their

dispute,

¢ Unlike lawsuits or some other types of ADR, the parties, rather the mediator decide how the dispute is to be
resolved,

« ADR is a cooperative process in which the parties work together toward a resolution that tries to mect everyone’s
interests, instead of working against each other.

¢ ADR can be particularly effective when parties have a continuing relationship, such as neighbors or businesses,

« ADR can be also very effective where personal feelings are getting in the way of a resolution.

Arbitration

In arbitration, the arbitrator (a neutral) reviews evidence, hears arguments, and makes a decision (award) to resolve
the dispute. This is very different from mediation whereby the mediator helps the parties reach their own resolution.
Arbitration may be more informal, quicker, and less expensive than a trial.
Case 5:19-cv-01114. Document 1 Filed 06/17/19 Page 40 of 59 Page ID #:40

There are two types of arbitration in California:

'» Private arbitration by agreement of the parties involved in the dispute. This type takes place outside of the

court and normally is binding. In most cases “binding” means that the arbitrator’s decision (award) is final
and there will not bé a trial or an opportunity to appeal the decision. 7

» Judicia] arbitration ordered by the court. The arbitrator’s decision is not binding unless the parties agree to
be bound. A party who does not like the award may file a request for trial with the court within a specified
time. However, if that party does not reccive a more faverable award at trial, the party may have to pay a
penalty, =

More Information

There are several other types of ADR. Some of these include conciliation, settlement conference, fact
finding, mini-trial, Victim Offender Reconciliation Program, and summary trial jury. Sometimes parties
will try a combination of ADR types. The important thing is to try to find the type of ADR that is most
likely to resolve your particular dispute.

The selection of a neutral is also an important decision. There is no legal requirement that the neutral be
licensed or hold any particular certificate. However, some programs have established qualification
requirements for neutrals.

Agreements reached through ADR normally are put into writing and, if the parties wish, may become
binding contracts that can be enforced by-the court.

ADR can be used to resolve disputes instead of filing a lawsuit. Even after a lawsuit has been filed, the
court can refer the dispute to a neutral. ADR has also been used to resolve disputes even after trial, when
the result is appealed.

You may wish to seek the advice of an attorney as to your legal rights and matters relating to the dispute
before pursuing ADR. :

To locate a dispute resolution program or neutral in your community:

* Contact the California Department of Consumer Affairs (www.dca.ca.gov) Consumer Information Center .
toll free at 800-952-5210, or;

e Contact the local bar association, or;

¢ Look in a phone directory under mediation or arbitration services.

The following alternate dispute resolution service providers are under contract with the County of San
Bernardino to provide services for the listed types of matters under referral by the Court at no or low cost.
The contractors may also provide additional mediation services outside of their contracts with the County.

Civil, family law (except custody and support)
Landlord-tenant, weuleragil detainers, small claims:
Program Director: Lynne Anderson, Executive Director
City Center Building
Inland Fair Housing & Mediation Board
10681 Foothill Boulevard, Suite 101
Rancho Cucamonga, CA 91730
909-984-2254 or 800-321-0911
Fax: 909-460-0274
wy. inmedbd. com

ae
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 410f59 Page ID#:41

EXHIBIT B
Case 5:19-cv-01114 Document1 Filed 06/17/19

 

Notice of Service of Process

Page 42 of 59 Page ID #:42

null / ALL
Transmittal Number: 19826204
Date Processed: 05/20/2019

 

Primary Contact: David Deck
CEC Entertainment, Inc.
1707 Market Place Blvd, Suite 200

Irving, TX 75063

 

Entity: CEC Entertainment, Inc.

Entity ID Number 1707626
Entity Served: CEC Entertainment, Inc
Title of Action:
Document(s) Type: Summons/Complaint

Nature of Action: Discrimination

Fernando Nava vs. CEC Entertainment, Inc

Court/Agency: San Bernardino County Superior Court, CA
Case/Reference No: CIVDS 1915001

Jurisdiction Served: California

Date Served on CSC: 05/17/2019

Answer or Appearance Due: 30 Days

Originally Served On: csc

How Served: Personal Service

Kamran Shahabi
909-677-2270

Sender Information:

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
201 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 43 0f59 Page ID#:43

EXHIBIT C
Case 5:19-cv-01114 Document1 Filed 06/17/19

POLSINELLI LLP

Carmen J. Cole (SBN 218489)
Emily K. Harvin (SBN 299950)
2049 Century Park East, 29th Floor
Los Angeles, CA 90067

Tel: (310) 556-1801

Fax: (310) 556-1802
ccole@polsinelli.com
eharvin@polsinelli.com

Attorneys for Defendant
CEC ENTERTAINMENT, INC.

Page 44 0f 59 Page ID #:44

reser AOE Nice fe 1D)
SUPERIOR COUBT OF CALIFORNIA
COUNTY OF SAN BERNARDINO
SAN BERNARDING CMIL DIVISION

JUN 1 3 2919

Gi ee =
y ya. ak
ANNI ne entree a

ees x.
MANUS. BENE. SenBTayS Oeor my

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF SAN BERNARDINO

FERNANDO NAVA, an individual,
Plaintiff,
VS.

CEC ENTERTAINMENT, INC., a Kansas
Corporation; and, DOES 1 through 10,

CASE NO: CIVDS1915001

DEFENDANT CEC ENTERTAINMENT,
INC.’S ANSWER TO PLAINTIFF
FERNANDO NAVA’S COMPLAINT

Complaint Filed: May 15, 2019
Trial Date: Not set

inclusive,

Defendants.

 

 

 

 

Defendant CEC ENTERTAINMENT, INC. (“Defendant”) hereby answers the unverified

Original Complaint (‘Complaint’) filed by Plaintiff FERNANDO NAVA (“Plaintiff”):
GENERAL AND SPECIFIC DENIALS

Pursuant to the provisions of California Code of Civil Procedure section 431.30(d),
Defendant denies, generally and specifically, each and every allegation contained in the
Complaint, and further denies that Plaintiff has been damaged in the amount or amounts alleged
therein, or in any other amount, or at all, by reason of any act or omission on the part of
Defendant, or by any act or omission by any agent or employee of Defendant. Defendant further

denies, generally and specifically, that Plaintiff is entitled to any relief whatsoever.

|
ANSWER
69078879 |

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 450f59 Page ID#:45

to

 

 

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Cause of Action)

The Complaint, and each and every cause of action alleged therein fails to state facts

sufficient to constitute a cause of action for which relief may be granted.
SECOND AFFIRMATIVE DEFENSE
(Adequate Remedy at Law)

Plaintiff is barred from any injunctive relief sought because Plaintiff has adequate remedies
at law.

THIRD AFFIRMATIVE DEFENSE
(After-Acquired Evidence)

The Complaint, and each and every cause of action alleged therein, is barred, or any
damages reduced, by after-acquired evidence.

FOURTH AFFIRMATIVE DEFENSE
(Appropriate Remedial Action Taken by Employer)

The Complaint, and each and every cause of action alleged therein, is barred, in whole or
in part, because Defendant took all reasonable steps to prevent any alleged discrimination,
harassment, and/or retaliation once Defendant was made aware of Plaintiffs complaints.

FIFTH AFFIRMATIVE DEFENSE
(Avoidable Consequences)

The Complaint, and each and every cause of action alleged there in, is barred by the
avoidable consequences doctrine.

SIXTH AFFIRMATIVE DEFENSE
(Bona Fide Occupational Qualification)

Any alterations or modifications to Plaintiff's job duties were justified, not based on

discriminatory reasons, and were justified based upon a bona fide business necessity and based

upon bona fide occupational qualifications.

2

ANSWER

69078879.1

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 46 of 59 Page ID #:46

 

 

SEVENTH AFFIRMATIVE DEFENSE
(Business Necessity)

Any and all wrongful conduct alleged by Plaintiff was necessitated due to business
necessity.

EIGHTH AFFIRMATIVE DEFENSE
(Employer Lacked Knowledge)

The Complaint, and each and every cause of action alleged therein, is barred, or any
damages reduced because Defendant lacked knowledge that Plaintiff was allegedly retaliated
against. |

NINTH AFFIRMATIVE DEFENSE
(Estoppel)

The Complaint, and each and every cause of action alleged therein, is barred by the
doctrine of estoppel.

TENTH AFFIRMATIVE DEFENSE
(Excessive Fines)

The Complaint, and each and every cause of action alleged therein, is barred in that any
award of restitution would violate the Excessive Fines and Due Process Clauses of the United
States and California Constitutions.

ELEVENTH AFFIRMATIVE DEFENSE
(Exemption from State Overtime and Meal and Rest Break Requirements)

Plaintiff was exempt from the overtime compensation and meal and rest break
requirements contained in the Labor Code and in the applicable wage orders of the Industrial
Welfare Commission.

TWELFTH AFFIRMATIVE DEFENSE
(Failure to Exhaust Administrative Remedies)
The Complaint, and each and every cause of action alleged therein, is barred, or any

damages reduced by Plaintiffs failure to exhaust administrative remedies.

3

ANSWER
69078879. 1

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 47 o0f59 Page ID #:47

an

6

 

 

THIRTEENTH AFFIRMATIVE DEFENSE
(Failure to Mitigate Damages)

Plaintiff failed to take reasonable steps and make reasonable expenditures to reduce
Plainuff’s claims, damages, losses, if any, and that said failure to mitigate Plaintiff's damages bars
or reduces any claims, losses, or damages.

FOURTEENTH AFFIRMATIVE DEFENSE
(Good Faith but Mistaken Belief)

The Complaint, and each and every cause of action alleged therein, is barred as

Defendant's alleged actions were justified by its good faith but mistaken belief:
FIFTEENTH AFFIRMATIVE DEFENSE
(Laches)

The Complaint, and each and every cause of action alleged therein, 1s barred by the
doctrine of laches.

SIXTEENTH AFFIRMATIVE DEFENSE
(No Authorization or Ratification)

Any unlawful or wrongful acts, to the extent they exist, taken by Defendant's agents or
employecs were outside the course and scope of their authority and such acts, if any, were not
authorized, ratified, or condoned by Defendant nor did Defendant know nor should have known of
such acts.

SEVENTEENTH AFFIRMATIVE DEFENSE
(No Availability of Damages)

Pursuant to Business & Professions Code section 17200 et seq., Plaintiff is not entitled to

an award of damages.
EIGHTEENTH AFFIRMATIVE DEFENSE
(No Discriminatory Intent-Legitimate Nondiscriminatory Reason)

The Complaint, and each and every cause of action alleged therein, is barred as there was

no discriminatory intent as Defendant’s alleged actions were based on a_ legitimate

nondiscriminatory reason,

4
ANSWER

 

69078879. |

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 48 0f59 Page ID #:48

to

10
1
12
13
14
15
16

 

 

NINETEENTH AFFIRMATIVE DEFENSE
(No Liability For Hours That Are Not Working Time)

The Complaint, and each and every cause of action alleged therein, is barred to the extent
that the hours for which Plaintiff claims compensation are not working time under California state
law, including the applicable California Industrial Welfare Commission Wage Orders.

TWENTIETH AFFIRMATIVE DEFENSE
(No Penalty)

The Complaint, and each and every cause of action alleged therein, is barred in that
Plaintiff is not entitled to any penalty, including but not limited to, penalties awarded under
California Labor Code sections 210, 226.3, 226.7, 558, and 1174.5. and IWC Order No. 12-2000,
because, at all relevant times, Defendant did not willfully fail to comply with the compensation
provisions of California law, but rather acted in yood faith and had reasonable grounds for
believing that it did not violate those provisions.

TWENTY-FIRST AFFIRMATIVE DEFENSE
(No Punitive Damages Against Corporate Defendant)

Defendant is not liable to Plaintiff for punitive damages because neither Defendant nor any
of its officers, directors, or managing agents committed any alleged oppressive, fraudulent, or
malicious acts; authorized or ratified any such acts; had advance knowledge of the unfitness, if
any, of the employee or employees, if any, who allegedly committed such acts; or employed any
such employee or employees with a conscious disregard of the rights or safety of others, as
required by California Civil Code section 3294(b).

TWENTY-SECOND AFFIRMATIVE DEFENSE
(No Punitive Damages)

Plaintiffs claim for exemplary or punitive damages is barred and invalid on its face and/or

as applied to this Defendant pursuant to the First, Fifth, Eighth and Fourteenth Amendments to the

Constitution of the United States and Article I of the Constitution of the State of California.

5
ANSWER

69078879 |

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 49 of 59 Page ID #:49

Co sb mH

Oo

 

 

TWENTY-THIRD AFFIRMATIVE DEFENSE
(No Waiting Time Penalties)

The Complaint, and each and every cause of action alleged therein, fails to state a claim for

waiting time penalties under Labor Code section 203 and applicable federal law.
TWENTY-FOURTH AFFIRMATIVE DEFENSE
(No Claim for Failure to Prevent)

Plaintiff's cause of action in the Complaint for Failure to Prevent Discrimination and
Retaliation is barred because no independent private rights of action exist under California
Government Code § 12940(k).

TWENTY-FIFTH AFFIRMATIVE DEFENSE
(Not a Covered Employer)
The Complaint, and each and every cause of action alleged therein, is barred as Defendant
was not a covered employer at the time the alleged wrongful conduct occurred.
TWENTY-SIXTH AFFIRMATIVE DEFENSE
(Failure to Cooperate in the Interactive Process)
_ The Complaint and each cause of action therein, or some of them, are barred, in whole or
in part, because Plaintiff failed to cooperate in good faith in the interactive process. |
TWENTY-SEVENTIL AFFIRMATIVE DEFENSE
(Not a Substantial Motivating Reason)

The Complaint, and each and every cause of action alleged therein, is barred as
Defendant’s alleged actions were not a substantial motivating reason for the alleged adverse
employment action.

TWENTY-EIGHTH AFFIRMATIVE DEFENSE
(Unjust Enrichment)
Plaintiff may not recover damages in this action because, under the circumstances

presented, it would constitute unjust enrichment.

6
ANSWER

 

69078879. |

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 500f59 Page ID #:50

10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

 

TWENTY-NINTH AFFIRMATIVE DEFENSE
(Plaintiff is Not a Qualified Individual with a Disability)

The Complaint and each purported cause of action therein are barred, in whole or in part,
to the extent that Plaintiff is not a qualified individual with a disability within the meaning of the
California Fair Employment and Housing Act. Cal. Gov’t Code section 12940, et seq.

THIRTIETH AFFIRMATIVE DEFENSE
(Reasonable Accommodation Creates Undue Hardship)

The Complaint, and each and every cause of action alleged therein, is barred as Defendant
was excused from a providing a reasonable accommodation as the reasonable accommodation
required would create an undue hardship for Defendant.

THIRTY-FIRST AFFIRMATIVE DEFENSE
(Same Decision Limits Remedics)

The Complaint, and each and every cause of action alleged therein, is limited as Plaintiff

would have been terminated for non-discriminatory reasons based on legitimate business reasons.
THIRTY-SECOND AFFIRMATIVE DEFENSE
(Statute of Limitations)

The Complaint, and each and every cause of action alleged therein, is barred by the
applicable statute of limitations, including, but not limited to, Government Code sections 12960
and 12965; Code of Civil Procedure sections 335.1, 337, 338, 339, 340 and 343; and Business and
Professions Code section 17208.

THIRTY-THIRD AFFIRMATIVE DEFENSE
(Unclean Hands)
The Complaint, and each and every cause of action alleged therein, is barred by the
doctrine of unclean hands.
THIRTY-FOURTH AFFIRMATIVE DEFENSE
(Unconstitutionality of Penalties)
The Complaint, and each and every cause of action alleged therein, is barred in that

Plaintiff is not entitled to recover any punitive or penal damages, such as those Plaintiff seeks

7
ANSWER

69078879. |

 
Case 5:19-cv-01114 Document 1 Filed 06/17/19 Page 51o0f59 Page ID #:51

Pm Ww bt

“a DH WS

16
17
18
19
20
2]
22
23
24
25
26
yi

 

 

under California Labor Code sections 210, 226.3, 226.7, 558, and 1174.5, and IWC Order No. 12-
2000, and any award of such penalties or damages would, in general or under the facts of
Plaintiff's particular claims, violate Defendant’s constitutional rights under the provisions of the
United States and California Constitutions.
THIRTY-FIFTH AFFIRMATIVE DEFENSE
(Unknown Hours Worked)

The Complaint, and each and every cause of action alleged therein, is barred or at least
limited, by the doctrine of unknown hours worked.

THIRTY-SIXTH AFFIRMATIVE DEFENSE
(Waiver)

The Complaint, and each and every cause of action alleged therein, is barred by Plaintiff's
waiver.

THIRTY-SEVENTH AFFIRMATIVE DEFENSE
(Workers? Compensation)

The Complaint, and each and every cause of action alleged therein, is preempted by the
Workers' Compensation Act. Further, any claims by Plaintiff based in whole or in part upon any
alleged physical or emotional injury or distress are barred because Plaintiffs sole and exclusive
remedy, if any, for such injuries, is governed by the California Workers’ Compensation Act
pursuant to California Labor Code sections 3600 et seg.

THIRTY-EIGHTH AFFIRMATIVE DEFENSE
(Failure to Exhaust Workers’ Compensation Remedies)

Plaintiff is barred from, and has waived, any recovery for any alleged physical or
emotional injury or distress, to the extent that Plaintiff has failed to pursue and exhaust his
remedies, if any, under the California Workers’ Compensation Act, California Labor Code section
3600 et seg.

THIRTY-NINTH AFFIRMATIVE DEFENSE
(Offset)

Any recovery to which Plaintiff might otherwise allegedly be entitled must be offset by

8
ANSWER
69078879.

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 520f59 Page ID #:52

Ww

a HA OH Bf

10
Ve
it2
13
14

16

 

 

any benefits and/or other monies that Plaintiff has received or will receive, whether through
employment, disability insurance, unemployment insurance, workers’ compensation or otherwise.
FORTIETH AFFIRMATIVE DEFENSE
(No Willful Deprivation of Wages)

The Complaint, and each purported cause of action alleged therein, is barred because
Defendants did not willfully, intentionally, arbitrarily or without just cause deprive Plaintiff of any
wages to which they were entitled under California law.

FORTY-FIRST AFFIRMATIVE DEFENSE
(Waiver of Meal and Rest Periods)

To the extent that Plaintiff did not receive a rest or meal period during his work shifts, it

was because Plaintiff waived and/or elected to forego such rest or meal period.
FORTY-SECOND AFFIRMATIVE DEFENSE
(On-Duty Meal Period/Nature of the Work Exception)

Based on the nature of work exception, Plaintiff executed a lawful on-duty and/or second
meal period agreements with Defendant or Defendant’s representatives, providing for a paid, on-
duty meal period.

FORTY-THIRD AFFIRMATIVE DEFENSE
(Exemption)

The Complaint is barred, in whole or in part, because Plaintiff was exempt from receiving
overtime compensation because during all of the times at issue herein, Plaintiff qualified under
exemptions recognized under applicable laws.

FORTY-FOURTH AFFIRMATIVE DEFENSE
(Failure to Plead With Specificity)

The Complaint, and each purported cause of action alleged therein, is barred because

Plaintiff has failed to plead with the requisite specificity.
ADDITIONAL DEFENSES
Defendant presently has insufficient knowledge or information upon which to form a belief

whether there may be additional, as yet unstated, defenses and therefore reserves the right to assert

9
ANSWER
OYOTRE79.1

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 53 0f59 Page ID #:53

10
‘by
12
13
14
15
16
17
18
19

zy
22

24
25
26
27
28

 

 

additional defenses in the event discovery indicates that such defenses are appropriate.

PRAYER FOR RELIEF

WHEREFORE, Defendant prays for judgment as follows:

tee That Plaintiff take nothing by way of the Complaint;
2. That judgment be entered against Plaintiff and in favor of Defendant on all causes
of action;
Bh That Defendant be awarded attorneys’ fees and costs of suit incurred herein; and
4, That Defendant be awarded such other and further relief as the Court may deem
Just and proper.
DATED: June 12, 2019 Polsinelli LLP

69078879. |

( huagle

Carmen J. Cole

Emily K. Harvin

Attorneys for Defendant

CEC ENTERTAINMENT, INC.

 

ft
ANSWER

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 54o0f59 Page ID #:54

ta

PROOF OF SERVICE
1, Jill A. Serena, declare as follows:

] am employed in Los Angeles County, Los Angeles, California, ] am over the age

of eighteen years and not a party to this action. My business address is 2049 Century Park East,
Suite 2900, Los Angeles, California 90067. On June 13, 2019, I served the within:

DEFENDANT CEC ENTERTAINMENT, INC.’S ANSWER
TO PLAINTIFF FERNANDO NAVA’S COMPLAINT

on the interested parties in this action addressed as follows:

Kamran Shahabi, Esq.

Melissa P. Wilner, Esq.
VALIANT LAW

4150 Concours Street, Suite 260
Ontario, California 91764
Telephone: (909) 677-2270
Facsimile: (909) 677-2290
Email: ks@valiantlaw.com

Email: mw@valiantlaw.com
Attorneys for Plaintiff FERNANDO NAVA

(BY MAIL) By placing such document(s) in a sealed envelope, with postage
thereon fully prepaid for first class mail, for collection and mailing at Polsinelli
LLP following ordinary business practice. I am readily familiar with the practice at
Polsinelli LLP for collection and processing of correspondence for mailing with
the United States Postal Service, said practice being that in the ordinary course of
business, correspondence is deposited in the United States Postal Service the same
day as it is placed for collection.

(BY OVERNIGHT MAIL) By placing such document(s) in a sealed envelope,
for collection and overnight mailing at Polsinelli LLP following ordinary business
practice. | am readily familar with the practice at Polsinelli LLP for collection and
processing of overnight service mailing, said practice being that in the ordinary
course of business, correspondence is deposited with the overnight messenger
service, Federal Express, for delivery as addressed.

(BY ELECTRONIC MAIL) By transmitting such document(s) electronically
from my e-mail address, jserena@polsinelli.com at Polsinelli LLP, to the person(s)
at the electronic mail addresses listed above.

 

 

68670756. 1

PROOF OF SERVICE

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 55o0f59 Page ID #:55

10
1]
V2

14
15
16
led
18
19

21
2

24
25
26
27
28

 

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct and that this declaration was executed on June 13, 2019, at
Los Angeles, California.

68670756. |

ee Ay hihi

Jill} A. Serena

PROOF OF SERVICE.

 
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 56 o0f59 Page ID #:56

ERE ER CSSA DHE a dado EAE:
* Superior Court of Calif, County of +

* *
x *
* Sn Brnd Civil +
Pelee ee ee id oe ee ee ee ee ef
* Receipt # 201906130574 Oper: MAAND +
* 6/19/19 Case # 091915001 *
* Case Type .: CIVIL *
* Payment Type: CHECK +
+ Received: $435.00 *
+ Fee : $435.00 *
* Change: $0,00 *
* - Nama - *
* NAVA -V- CEC ENTERTAINMENT *
* UNLIMITED CIVIL RESPONSE FEE § *
JOSE UC Ga Ga oe o Gk
Case 5:19-cv-01114 Document1 Filed 06/17/19 Page 57of59 Page ID#:57

EXHIBIT D
Polsinelli LLP
2049 Century Park East, Suite 2900

Los Angeles, CA 90067

(2100 BRB.1R01

O
aD

Oo Oo NHN DO TO Se WW BP

N po WN PO KH DPN) KH DR Rm
oo NO BN UN BP We NO YFP ODOlUlUlUCCOCOlUlUlUMOULUN UNCON SOU ULULULDNLllCULHLlCUD

 

ise 5:19-cv-01114 Document1 Filed 06/17/19 Page 58 0f59 Page ID #:58

POLSINELLI LLP
CARMEN J. COLE (SBN 218489)

ecole @polsinelh.com
(SBN 285329)

eharvin@polsinelliccom
2049 Century Park East, Suite 2900
Los Angeles, CA 90067
Telephone: 310) 556-1801
Facsimile: (310) 556-1802 Fax

Attorneys for Defendant
CEC ENTERTAINMENT, INC.

FERNANDO NAVA, an individual,
Plaintiff,
Vv.
CEC ENTERTAINMENT, INC., a
Kansas Corporation; and DOES |
through 10, inclusive,,

Defendant.

 

 

I, Mindy Brown, declare as follows:

UNITED STATES DISTRICT COURT FOR THE
CENTRAL DISTRICT OF CALIFORNIA

Case No.

DECLARATION OF MINDY
BROWN IN SUPPORT OF
DEFENDANT CEC
ENTERTAINMENT, INC.’S
NOTICE OF REMOVAL

Superior Court of the State of
alifornia the County of San
Bernardino Case No. CIVDS
1915001)
Complaint Filed: May 15, 2019

Trial Date: None

DECLARATION OF MINDY BROWN

1. Tam the Western Region Human Resources Manager for Defendant
CEC Entertainment, Inc. (“CEC”) and have held this position since 2016. My
responsibilities in this position include, but are not limited, to human resource
functions for individuals employed by CEC. In this capacity, I have personal

knowledge of the facts set forth in this declaration, or I have knowledge of such

 

69078957.1

 

DECLARATION OF MINDY BROWN IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL

 
Ca

Oo 7 I DN

10
11
12
13
14

16
i
18
19
20
21
22
23
24
25
26
|
28

 

 

se 5:19-cv-01114 Document1 Filed 06/17/19 Page 59o0f59 Page ID #:59

facts based on my review of the business records and files of CEC. I submit this
declaration in support of CEC’s removal of this civil action to this Court.

De As the Executive Director, Human Resources, I am familiar with
CEC’s corporate structure. CEC is a Kansas corporation. CEC’s principal place of
business is located in Irving, Texas at 1707 Market Place Boulevard, Suite 200.

3. Irving, Texas is the site of CEC’s corporate headquarters and executive
officers, and where CEC’s high level officers direct, control, and coordinate] the
company’s activities.

4. As part of my duties, I regularly review employee records, such as
personnel files, kept in the ordinary course of business. I have access to and have
personally reviewed Plaintiff Fernando Nava’s personnel information with CEC.
Based on my review of Mr. Nava’s personnel information with CEC, maintained in
the regular course of business, Mr. Nava worked for CEC, which is doing business
as Chuck E. Cheese’s, in Fontana, California. When Mr. Nava’s employment with
CEC ended, his hourly rate of compensation was $11.00 per hour. Mr. Nava was a
part-time employee at CEC, and worked an average of 33.34 hours per week.

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed on this // day of June, 2019 at Lemon Grove, California.

na BP a
; ae 4
WF «3 Lil uae \
a el
( ape ee i oe oa \

MINDY BROWN___/

2

DECLARATION OF MINDY BROWN IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL
69078957. 1

 
